


Exhibit 10.20

 

TRANSLATION

 

PRODUCTION SHARING CONTRACT

 

BETWEEN

 

SOCIEDADE NACIONAL DE COMBUSTÍVEIS DE ANGOLA,

EMPRESA PÚBLICA - (SONANGOL, E.P.)

 

AND

 

CIE ANGOLA BLOCK 20 LTD.

 

SONANGOL PESQUISA E PRODUÇÃO, S.A.

 

BP EXPLORATION ANGOLA (KWANZA BENGUELA) LIMITED

 

CHINA SONANGOL INTERNATIONAL HOLDING LIMITED

 

IN THE

 

AREA OF BLOCK 20/11

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

Contracting Parties

 

5

 

 

 

Recitals

 

6

 

 

 

Article 1

Definitions

7

 

 

 

Article 2

Annexes to the Contract

14

 

 

 

Article 3

Object of the Contract

15

 

 

 

Article 4

Nature of the relationship between the Parties

15

 

 

 

Article 5

Duration of the Contract

15

 

 

 

Article 6

Exploration Period

16

 

 

 

Article 7

Production Period

17

 

 

 

Article 8

Operator

18

 

 

 

Article 9

Petroleum Operations procedures document

20

 

 

 

Article 10

Costs and expenditures

21

 

 

 

Article 11

Recovery of costs and expenditures

21

 

 

 

Article 12

Production sharing

22

 

 

 

Article 13

Lifting and disposal of Crude Oil

24

 

 

 

Article 14

Conduct of Petroleum Operations

25

 

 

 

Article 15

Work Obligations during the Exploration Period

27

 

 

 

Article 16

Exploration Work Plans and Budgets

30

 

 

 

Article 17

Commercial Discovery

31

 

 

 

Article 18

General Development and Production Plan

33

 

 

 

Article 19

Development and Production Work Plans and Budgets

33

 

 

 

Article 20

Lifting Schedule

34

 

 

 

Article 21

Guarantees

34

 

 

 

Article 22

Bonus and contributions

36

 

 

 

Article 23

Conservation of Petroleum and prevention of loss

37

 

--------------------------------------------------------------------------------


 

Article 24

Records, reports and inspection

38

 

 

 

Article 25

Contractor Group’s obligation to purchase Sonangol’s Petroleum

40

 

 

 

Article 26

Other rights and obligations related to Crude Oil disposal

40

 

 

 

Article 27

Unitization and joint Development

42

 

 

 

Article 28

Transfer and abandonment of assets

42

 

 

 

Article 29

Natural Gas

43

 

 

 

Article 30

Operations for Sonangol’s account - sole risk

44

 

 

 

Article 31

Operating Committee

48

 

 

 

Article 32

Ownership of assets

51

 

 

 

Article 33

Ownership and confidentiality of data

52

 

 

 

Article 34

Liability for losses and damages

53

 

 

 

Article 35

Petroleum Operations risk management

54

 

 

 

Article 36

Recruitment, integration and training of Angolan personnel

55

 

 

 

Article 37

Double taxation and change of circumstances

56

 

 

 

Article 38

Assignment

56

 

 

 

Article 39

Termination of the Contract

58

 

 

 

Article 40

Confidentiality of the Contract

59

 

 

 

Article 41

Dispute resolution

60

 

 

 

Article 42

Force Majeure

61

 

 

 

Article 43

Applicable Law

62

 

 

 

Article 44

Language

62

 

 

 

Article 45

Offices and service of notice

62

 

 

 

Article 46

Captions and headings

63

 

 

 

Article 47

Effectiveness

63

 

--------------------------------------------------------------------------------


 

Annexes

 

Annex A

 

Description of the Contract Area

 

 

 

Annex B

 

Map showing the Contract Area

 

 

 

Annex C

 

Accounting and Financial Procedures

 

 

 

Annex D

 

Corporate Guarantee

 

 

 

Annex E

 

Financial Guarantee

 

 

 

Annex F

 

Principles for the Transfer of Operatorship to Sonangol P&P

 

--------------------------------------------------------------------------------


 

Contracting Parties

 

This Contract is entered into between:

 

on the one part:

 

Sociedade Nacional de Combustíveis de Angola, Empresa Pública (Sonangol, E.P.),
hereinafter referred to as “Sonangol”, a company with headquarters in Luanda,
Republic of Angola, created in accordance with Decree No. 52/76, of 9 June 1976;

 

and, on the other part:

 

CIE Angola Block 20 LTD, a company organized and existing under the laws of the
Cayman Islands, hereinafter referred to as “Cobalt”, with offices and legal
representative in Luanda, Republic of Angola;

 

Sonangol Pesquisa e Produção, S.A., a company organized and existing under the
laws of the Republic of Angola, hereinafter referred to as “Sonangol P&P”, with
offices and legal representative in Luanda, Republic of Angola;

 

BP Exploration Angola (Kwanza Benguela) Limited, a company organized and
existing under the laws of England, hereinafter referred to as ““BP”, with
offices and legal representative in Luanda, Republic of Angola;

 

and

 

China Sonangol International Holding Limited, a company organized and existing
under the laws of Hong Kong, hereinafter referred to as ““China Sonangol”, with
offices and legal representative in Luanda, Republic of Angola.

 

--------------------------------------------------------------------------------


 

Recitals

 

WHEREAS, through Presidential Decree No.303 /11, of December 15, the Executive
Power of the Republic of Angola, in accordance with the Petroleum Activities Law
(Law No. 10/04, of 12 November 2004), has granted Sonangol an exclusive
concession for the exercise of the mining rights for prospecting, Exploration,
Development and Production of liquid and gaseous hydrocarbons in the Concession
Area of Block 20/11;

 

WHEREAS, under Presidential Decree No. 303/11, of December 15, the Executive
Power has authorized Sonangol to enter into a Production Sharing Contract for
Block 20/11;

 

WHEREAS, Sonangol, with a view to carry out the Petroleum Operations necessary
to duly exercise such rights and in compliance with the obligations deriving
from the Concession Decree, wishes to sign a Production Sharing Contract with
Cobalt, Sonangol P&P, BP and China Sonangol;

 

WHEREAS, Sonangol, on the one hand, and Cobalt, Sonangol P&P, BP and China
Sonangol, on the other hand, have agreed that this Contract will regulate their
mutual rights and obligations in the execution of said Petroleum Operations;

 

NOW, therefore, Sonangol, on the one hand, and Cobalt, Sonangol P&P, BP and
China Sonangol, on the other hand, agree as follows:

 

--------------------------------------------------------------------------------

 

Article 1

 

(Definitions)

 

For the purposes of this Contract, and unless otherwise expressly stated in the
text, certain words and expressions used herein shall have the following
meaning, it being understood that reference to the singular includes reference
to the plural and vice versa:

 

1.                                       “Administration and Services” means the
set of activities carried out in support of Petroleum Operations and shall
include, but not be limited to, all activities in general management and common
support of Petroleum Operations such as direction, supervision and related
functions required for the overall management of those activities and it shall
include, also, among others, housing and feeding of employees, transportation,
warehousing, safety, emergency and medical assistance programs, community
affairs, accounting and record keeping.

 

2.                                       “Affiliate” means:

 

(a)                                  a company or any other entity in which any
of the Parties holds, either directly or indirectly, the absolute majority of
the votes in the shareholders’ meeting or is the holder of more than fifty
percent (50%) of the rights and interests which confer the power of management
on that company or entity, or has the power of management and control over such
company or entity;

 

(b)                                 a company or any other entity which directly
or indirectly holds the absolute majority of votes at the shareholders’ meeting
or equivalent corporate body of any of the Parties or holds the power of
management and control over any of the Parties;

 

(c)                                  a company or any other entity in which
either the absolute majority of votes in the respective shareholders’ meeting or
the rights and interests which confer the power of management on such company or
entity are, either directly or indirectly, held by a company or any other entity
which directly or indirectly holds the absolute majority of votes at the
shareholders’ meeting or equivalent corporate body of any of the Parties or
holds the power of management and control over any of the Parties.

 

3.                                       “Angola” means the Republic of Angola.

 

--------------------------------------------------------------------------------


 

4.                                       “Year” or “Civil Year” means a period
of twelve (12) consecutive Months according to the Gregorian Calendar, which has
its beginning on January 1st and ends on December 31st.

 

5.                                       “Fiscal Year” means a period of twelve
(12) consecutive Months according to the Gregorian Calendar which coincides with
the Civil Year and relative to which the presentation of fiscal declarations is
required under the fiscal or commercial laws of Angola.

 

6.                                       “Contract Year” means the period, and
successive periods, of twelve (12) consecutive Months according to the Gregorian
Calendar beginning on the Effective Date of this Contract.

 

7.                                       “Contract Area” means on the Effective
Date the area described in Annex A and shown on the map in Annex B, and
thereafter any Zone within such area in respect of which Contractor Group
continues to have rights and obligations under this Contract.

 

8.                                       “Development Area” means, without
prejudice of the provision within the second part of paragraph 1 of Article 7,
the Zone or Zones, within the Contract Area, with the shape and the dimension
capable of encompassing the deposit or deposits identified in a Commercial
Discovery and defined by agreement between Sonangol and the Contractor Group
after said Commercial Discovery.

 

9.                                       “Appraisal” means the activities
carried out after the discovery of a Petroleum deposit to better define the
parameters of the deposit and determine its commerciality, including namely:

 

(a)                                  Drilling of Appraisal Wells and running
depth tests;

 

(b)                                 Collecting special geological samples and
reservoir fluids;

 

(c)                                Running supplementary studies and acquisition
of geophysical and other data, as well as the processing of same data.

 

10.                                 “Barrel” means the unit of measure for
liquids corresponding to forty-two (42) United States gallons of Crude Oil, net
of basic sediment and water and corrected to a temperature of sixty degrees
Fahrenheit (60°F).

 

--------------------------------------------------------------------------------


 

11.                                “Operating Committee” means the entity
referred to in Article 31.

 

12.                                 “National Concessionaire” means Sonangol as
the titleholder of the mining rights of prospecting, Exploration, Development
and Production of liquid and gaseous hydrocarbons in the Contract Area.

 

13.                                 “Joint Account” means the set of accounts
kept by Operator to record all receipts, expenditures and other operations
which, under the terms of the Contract, shall be shared between the entities
constituting Contractor Group in proportion to their participating interests.

 

14.                                 “Contract” or “the Contract” means this
Production Sharing Contract executed between Sonangol and Contractor Group,
including its Annexes.

 

15.                                 “Effective Date” means the first day of the
Month next following the Month in which this Contract is signed by Sonangol and
Contractor Group.

 

16.                                 “Concession Decree” means Presidential
Decree No.303/11, of December 15 2011, approved by the Executive Power as it was
published in the Diário da República of Angola n.º 241, I Série, of December 15
2011.

 

17.                                 “Commercial Discovery” means the discovery
of a Petroleum deposit or deposits judged by Contractor Group to be worth
developing in accordance with the provisions of the Contract.

 

18.                                 “Development” means the activities carried
out in a Development Area after the declaration of a Commercial Discovery. Said
activities shall include, but not be limited to:

 

(a)                                  Geophysical, geological and reservoir
studies and surveys;

 

(b)                                 Drilling of Development, producing and
injection Wells, as well as Appraisal and Delineation Wells completed as
producing or injection Wells after agreement with Sonangol;

 

(c)                                  Design, construction, installation,
connection and initial testing of equipment, pipelines, systems, facilities,
plants, and related activities necessary to produce

 

--------------------------------------------------------------------------------


 

and operate said Wells, to take, save, treat, handle, store, transport and
deliver Petroleum, and to undertake repressuring, recycling and other secondary
or tertiary recovery projects.

 

19.                                 “Customs Duties” means all charges,
contributions or fees established in the respective customs tariffs schedules
which are applicable to merchandise imported or exported through customs.

 

20.                                 “State” means the State of the Republic of
Angola.

 

21.                                 “Executive Power” means the Executive Power
of the Republic of Angola.

 

22.                                 “Serious Fault” means the concept defined in
paragraph 8 of Article 8.

 

23.                                 “Phase” means the Initial Exploration Phase
or the Optional Exploration Phase, as the case may be.

 

24.                                 “Initial Exploration Phase” means the period
of five (5) Contract Years commencing on the Effective Date of the Contract, as
defined in Article 6.

 

25.                                 “Optional Exploration Phase” means the
additional period of three (3) Contract Years after the Initial Exploration
Phase pursuant to Article 6.

 

26.                                 “Force Majeure” means the concept defined in
Article 42 of this Contract.

 

27.                                 “Natural Gas” or “Gas” means any
hydrocarbons produced from the Contract Area which at a pressure of 14.7 psi and
a temperature of sixty degrees Fahrenheit (60ºF) are in a gaseous state at the
wellhead, and includes both Associated and Non-Associated Natural Gas, and all
of its constituent elements produced from any Well in the Contract Area and all
non-hydrocarbon substances therein. Such term shall include residue gas.

 

28.                                 “Associated Natural Gas” or “Associated Gas”
means Natural Gas which exists in a reservoir in solution with Crude Oil and
includes what is commonly known as gas cap which overlies and is in contact with
Crude Oil.

 

--------------------------------------------------------------------------------


 

29.                                “Non-Associated Natural Gas” or
“Non-Associated Gas” means that part of Natural Gas which is not Associated
Natural Gas.

 

30.                                 “Contractor Group” means Cobalt, Sonangol
P&P BP and China Sonangol, and their possible assignees under Article 38,
designated collectively except as otherwise provided herein. The participating
interests of the entities constituting Contractor Group on the Effective Date
are:

 

- Cobalt

 

- 40%

 

 

 

 

 

- Sonangol P&P

 

- 30%

 

 

 

 

 

- BP

 

- 20%

 

 

 

 

 

- China Sonangol

 

- 10%

 

 

31.                                 “Law” means the legislation in force in the
Republic of Angola.

 

32.                                 “Petroleum Activities Law” means Law
No.10/04, of 12 November 2004.

 

33.                                 “Petroleum Activities Tax Law” means Law
No.13/04, of 24 December 2004.

 

34.                                 “Litigant” means Sonangol or any entity
constituting Contractor Group, for the purposes of Article 41.

 

35.                                 “Month” means a calendar month according to
the Gregorian Calendar.

 

36.                                 “Petroleum Operations” means the activities
of prospecting, Exploration, Appraisal, Development and Production which
constitute the object of the Contract.

 

37.                                 “Operator” is the entity referred to in
Article 8.

 

38.                                 “Party” means either Sonangol or Contractor
Group as Parties to this Contract.

 

39.                                 “Parties” means both Sonangol and Contractor
Group whenever jointly referred to.

 

40.                                 “Exploration Period” means the period
defined in Article 6.

 

41.                                 “Production Period” means the period defined
in Article 7.

 

--------------------------------------------------------------------------------


 

42.                                 “Exploration” means activities carried out
to discover Petroleum. Such activities shall include, but not be limited to,
namely, geological, geochemical and geophysical surveys and studies, aerial
surveys and other activities as may be included in Approved Work Plans and
Budget, and the drilling of such shot holes, core holes, stratigraphic tests,
Wells for the discovery of Petroleum, and other related holes and Wells, and
includes Appraisal Wells and/or Delineation Wells not completed as producing or
injection Wells.

 

43.                                 “Petroleum” means Crude Oil, Natural Gas and
all other hydrocarbon substances that may be found in and extracted, or
otherwise obtained and saved from the Contract Area.

 

44.                                 “Crude Oil” means a mixture of liquid
hydrocarbons produced from the Contract Area which is in a liquid state at the
wellhead or in the separator under normal conditions of pressure and
temperature, including distillates and condensate, as well as liquids extracted
from the natural gas.

 

45.                                 “Well” means a hole drilled into the earth
for the purpose of locating, evaluating, producing or enhancing production of
Petroleum.

 

46.                                 “Appraisal Well” means a Well drilled
following a Commercial Well and until the declaration of Commercial Discovery to
delineate the physical extent of the deposit penetrated by such Commercial Well,
and to estimate the deposit reserves and probable Production rates.

 

47.                                 “Commercial Well” means the first Well on
any geological structure or structures which after testing in accordance with
sound and accepted industry Production practices, and verified by Sonangol, is
found through analysis of test results to be capable of producing, from a single
reservoir not less than an average rate of five thousand Barrels of Crude Oil
per day (5,000 b/d).

 

Contractor Group shall have the right to request to Sonangol that a Well which
is within the aforesaid criteria is not to be deemed a Commercial Well. To
exercise this right Contractor Group shall timely provide Sonangol information
which would evidence that in the particular circumstances of such Well the same
should not be deemed a Commercial Well.

 

--------------------------------------------------------------------------------


 

Among other factors, consideration shall be given to porosity, permeability,
reservoir pressure, Crude Oil saturation and the reservoir recoverable reserves.

 

Contractor Group has the option to declare a Well as a Commercial Well at a
producing rate below the one set out above where Contractor Group is of the
opinion that the accumulation may produce sufficient Crude Oil to recover the
costs and ensure a reasonable return.

 

48.                                 “Delineation Well” means a Well drilled in a
Development Area after the declaration of the respective Commercial Discovery,
for the purpose of appraising and confirming the potential of the Zone or Zones
that make part of a Development Area.

 

49.                                 “Development Well” means a Well drilled for
the purpose of producing or enhancing Production of Petroleum from a Commercial
Discovery, and includes the Appraisal Wells and Delineation Wells completed as
producing or injection Wells.

 

50.                                 “Exploration Well” means a Well drilled for
the purpose of discovering Petroleum, including Appraisal Wells and Delineation
Wells not completed as producing or injection Wells to the extent permitted by
Article 17.

 

51.                                 “Delivery Point” means the point FOB Angolan
loading facility at which Crude Oil reaches the inlet flange of the lifting tank
ship’s intake pipe, or such other point which may be agreed by Sonangol and
Contractor Group.

 

52.                                 “Market Price” means the price determined
for the valuation of the Crude Oil produced from the Contract Area in accordance
with Article 6 of the Petroleum Activities Tax Law.

 

53.                                 “Production” means the set of activities
intended to extract Petroleum, including, but not limited to, the running,
servicing, maintenance and repair of completed Wells and of the equipment,
pipelines, systems, facilities and plants completed during Development,
including all activities related to planning, scheduling, controlling,
measuring, testing and carrying out the flow, gathering, treating, storing and
dispatching of Petroleum from the Petroleum deposits to the designated exporting
or lifting location, as well as operations for abandonment of Wells,
decommissioning of facilities and Petroleum deposits and related activities.

 

--------------------------------------------------------------------------------


 

54.                                 “Lifting Schedule” means the planned program
of Crude Oil liftings by each Party approved by the Operating Committee pursuant
to Article 13.

 

55.                                 “Production Plan” means the planned profile
of Crude Oil output in Barrels per day approved by the Operating Committee in
conjunction with the Development and Production Work Plan and Budget for each
Development Area, according to Article 19.

 

56.                                 “Work Plan and Budget” means either an
Exploration Work Plan and Budget or a Development and Production Work Plan and
Budget.

 

57.                                 “Approved Work Plan and Budget” means either
the Exploration Work Plan and Budget or the Development and Production Work Plan
and Budget transmitted to Sonangol under Article 31.12, or approved by the
Operating Committee under Article 31.11, as the case may be.

 

58.                                 “Sonangol” is Sociedade Nacional de
Combustíveis de Angola, Empresa Pública (Sonangol, E.P.), an Angolan State
Company.

 

59.                                “Quarter” means a period of three
(3) consecutive Months starting with the first day of January, April, July or
October of each Civil Year.

 

60.                                “Zone” means the stratigraphic intervals
defined in three dimensions (3D) delimiting a deposit or deposits identified by
means of Exploration and indicated in the declaration of a Commercial Discovery.

 

61.                                “Qualifying Zone” means the concept defined
in paragraph 12 of Article 17.

 

Article 2

 

(Annexes to the Contract)

 

1.                                      The present Contract is complemented by
the following Annexes which form an integral part of it:

 

(a)                                  Annex A - Description of the Contract Area;

(b)                                 Annex B - Map of the Contract Area;

(c)                                  Annex C - Accounting and Financial
Procedures;

(d)                                 Annex D - Corporate Guarantee;

 

--------------------------------------------------------------------------------


 

(e)                                  Annex E - Financial Guarantee;

(f)                                    Annex F - Principles for Transfer of
Operatorship to Sonangol P&P.

 

2.                                      In the event of discrepancy between the
content or the form of Annexes A and B referred to in paragraph 1, Annex A shall
prevail.

 

3.                                      In the event of discrepancy between the
content or the form of the Annexes referred to in paragraph 1 and the Contract,
the provisions of the Contract shall prevail.

 

Article 3

 

(Object of the Contract)

 

The object of this Contract is the definition, in accordance with the Petroleum
Activities Law, and other applicable legislation, of the contractual
relationship in the form of the Production Sharing Contract between Sonangol and
Contractor Group for carrying out the Petroleum Operations.

 

Article 4

 

(Nature of the relationship between the Parties)

 

This Contract shall not be construed as creating between the Parties any entity
with a separate juridical personality, or a corporation, or a civil society, a
joint venture or even a partnership (“conta em participação”).

 

Article 5

 

(Duration of the Contract)

 

1.                                       This Contract shall continue to be in
force until the end of the last Production Period or, in case there is no
Production Period in the Contract Area, until the end of the Exploration Period,
unless prior to that date anything occurs that in the terms of the Law or the
applicable provisions of the Contract or the Law constitutes cause for its
termination or for termination of the concession and the Contract is terminated
for such cause.

 

2.                                       The extension of the Exploration or
Production Periods referred to in the preceding paragraph beyond the terms
provided for in Articles 6 and 7 respectively shall be

 

--------------------------------------------------------------------------------


 

submitted by Sonangol to the Minister of Petroleum under Article 12 of the
Petroleum Activities Law.

 

3.                                       At the end of the Exploration Period,
Contractor Group shall terminate its activities in all areas within the Contract
Area which are not at such time part of a Development Area(s); and, except as
otherwise provided herein, from that time this Contract shall no longer have any
application to any portion of the Contract Area not included in a Development
Area.

 

Article 6

 

(Exploration Period)

 

1.                                      Pursuant to the Concession Decree, an
Initial Exploration Phase of five (5) Contract Years shall start from the
Effective Date. One (1) successive extension of three (3) Contract Years (the
Optional Exploration Phase) may follow the Initial Exploration Phase, provided
that Contractor Group notifies Sonangol in writing of such extension, at least
thirty (30) days before the end of the Initial Exploration Phase and if, unless
otherwise agreed by Sonangol, Contractor Group has fulfilled its obligations in
respect of such Phase.

 

2.                                      The Contract shall expire if no
Commercial Discovery has been made in the Contract Area by the end of the
Initial Exploration Phase or the Optional Exploration Phase, should that be the
case. However, the Exploration Period may be extended for six (6) Months for the
completion of drilling and testing of any Well actually being drilled or tested
at the end of the fifth (5th) and/or eighth (8th) Contract Year, as the case may
be.

 

3.                                      Should any of the said Wells be a
Commercial Well, Contractor Group shall be given sufficient time, mutually
agreed, not exceeding twelve (12) Months, or a longer period, if accepted by
Sonangol, following the completion of drilling and testing of the Commercial
Well to do Appraisal work. Should this work result in a Commercial Discovery,
then a Development Area shall be granted pursuant to Article 7.

 

4.                                      In the event the Contractor Group fail
to drill all Exploration Wells foreseen in Article 15 during the Initial
Exploration Phase, Contractor Group shall elect one of the following options:

 

--------------------------------------------------------------------------------

 

(a)                                  Complete the remaining Exploration
Well(s) in a six (6) Month extension of the Initial Exploration Phase and forego
the option to enter into the Optional Exploration Phase;

 

(b)                                 Decide to enter into the Optional
Exploration Phase being, however, required to complete the Wells relating to the
Initial Exploration Phase and to drill the Wells relating to the Optional
Exploration Phase.

 

5.                                       Operations for the sole account of
Sonangol conducted under Article 30 hereof shall not extend the Exploration
Period nor affect the term of the Contract, it being understood that:

 

(a)                                  Contractor Group shall complete any work
undertaken for Sonangol’s sole risk and expense even though the Exploration
Period may have expired;

 

(b)                                 Contractor Group’s completion of the works
referred to in the previous subparagraph shall not extend Contractor Group’s
Exploration Period or Contract term, except in the case of Contractor Group
exercising the option right mentioned in Article 30.3, hereof;

 

(c)                                  During the period Contractor Group is
completing the works referred to in subparagraph (a), Contractor Group shall be
given authorization to continue such sole risk operations and shall be entitled
to all benefits available to Contractor Group pursuant to the Contract as if the
term thereof had not expired.

 

Article 7

 

(Production Period)

 

1.                                       Following each Commercial Discovery,
the shape and the dimensions of the Zone(s) within the Contract Area capable of
Production from the deposit or deposits identified by (i) the Well that
originated the Commercial Discovery, (ii) its related Appraisal Wells, and
(iii) its related Delineation Wells, if any, shall be agreed upon by Sonangol
and Contractor Group. Each agreed Zone(s) shall then be converted automatically
into a Development Area effective from the date of Commercial Discovery.

 

--------------------------------------------------------------------------------


 

Without prejudice to paragraph 2 hereof, there shall be a Production Period for
each Development Area which shall be thirty (30) Years from the date of
Commercial Discovery in the referred Development Area. In the event of
Commercial Discoveries in Zone(s) which underlie or overlie each other, such
Zone(s) shall constitute a single Development Area, and such area shall be
defined or redefined as necessary, within the boundaries of the Contract Area,
to incorporate all underlying and overlying Zone(s).

 

2.                                      Unless otherwise agreed with Sonangol,
the first lifting of Crude Oil from any given Development Area shall occur
within forty-two (42) Months as from the date of the declaration of the
Commercial Discovery in the referred Development Area.

 

If, within nine (9) Months from the date of the declaration of a Commercial
Discovery, in the opinion of the Contractor Group, for a given Development, such
forty-two (42) Months period cannot be accomplished in the prevailing technical,
contractual and economic conditions, the Contractor Group shall propose an
alternative timeframe. Sonangol shall be entitled to either accept or refuse
such proposal and, in case of disagreement, the Parties shall discuss diligently
and in good faith, as from the date Sonangol informs the Contractor Group of its
decision, a reasonable alternative timeframe.

 

In case the Contractor Group is unable to present a reasonable and credible
alternative timeframe for the first lifting of crude oil in a given Development
Area, Sonangol, as from the end of the forty-two (42) Months period, shall be
entitled to inform the Contractor Group through a written notice that such
Development Area is considered as terminated and the rights and obligations of
the said Development Area shall be considered as terminated.

 

Article 8

 

(Operator)

 

1.                                       Contractor Group has the exclusive
responsibility for executing the Petroleum Operations, except as provided in
Article 30.

 

2.                                       Under the Concession Decree the
Operator which carries out the Petroleum Operations in the Contract Area, on a
no profit and no loss basis, on behalf of the Contractor Group is Cobalt.
Sonangol P&P shall become the Operator in accordance with the Principles for
Transfer of Operatorship to Sonangol P&P referred to in Annex F.

 

--------------------------------------------------------------------------------


 

The change of operator to an entity different from Sonangol P&P shall require
the prior approval of the Ministry of Petroleum following a proposal from
Sonangol.

 

3.                                       Any agreement among the Contractor
Group companies regarding or regulating the Operator’s conduct in relation to
this Contract shall not go against the Law and this Contract and must be
submitted to Sonangol for comments prior to the execution thereof.  If Sonangol
does not answer within sixty (60) days after the submission of such an
agreement, then Contractor Group may conclude such agreement.

 

4.                                       The obligation referred to in the
preceding paragraph is not applicable to the Transfer of Operatorship Agreement
referred to in Annex F, which will also be negotiated and signed by Sonangol.

 

5.                                       The Operator will be subject to all of
the specific obligations provided for in this Contract, the Concession Decree
and other applicable legislation and, under the general authority of the
Operating Committee, shall have the exclusive control and administration of the
Petroleum Operations.

 

6.                                       The Operator shall be the only entity
which, on behalf of Contractor Group and within the limits defined by the
Operating Committee, may execute contracts, incur expenses, agree to expense
commitments and implement other actions in connection with the conduct of
Petroleum Operations.

 

7.                                       In the event of the occurrence of any
of the following, Sonangol can require Contractor Group to immediately propose
another Contractor Group company as Operator:

 

(a)                            if the Operator, by action or omission, commits a
Serious Fault in carrying out its obligations and if this fault is not remedied
to the satisfaction of Sonangol within a period of twenty eight (28) days with
effect from the date of receipt by the Operator of a written notice issued by
Sonangol requesting the Operator to remedy such fault (or within a greater
period of time if so specified in the notice, or as agreed later by Sonangol);

 

(b)                           if a sentence has been passed in court declaring
the bankruptcy, liquidation or dissolution of the Operator, or if, in the court
action taken in order to obtain such declaration, any injunction has been
granted or any interim judicial ruling

 

--------------------------------------------------------------------------------


 

has been made, which prevents Operator from fulfilling its obligations under the
Contract;

 

(c)                       if the Operator undertakes the legal procedures
established to prevent bankruptcy or without a just cause ceases payment to
creditors;

 

(d)                           if the Operator terminates or if there is strong
evidence that it intends to terminate its activities or a significant proportion
thereof, and, as a result, fails to fulfill its obligations under the Contract.
If strong evidence that the Operator intends to terminate its activities exists,
the Operator shall be given a period of fifteen (15) days with effect from the
date of receipt by the Operator of written notice issued by Sonangol, or such
greater period of time if so specified in the notice, in which to refute such
strong evidence to the satisfaction of Sonangol.

 

8.               For purposes of this Contract, “Serious Fault” shall mean
inadequate performance by the Operator that substantially violates the technical
rules generally accepted in the international petroleum industry and/or the
obligations under this Contract and the Law.

 

9.               If Contractor Group, in accordance with paragraph 6, does not
comply with the obligation to propose another Operator from among its members
within thirty (30) days from the date when Sonangol gave notice to Contractor
Group to do so, Sonangol may freely propose one of the other Contractor Group
entities as Operator or a third-party entity selected by Sonangol, if none of
those accept such role.

 

10.         The Contractor Group must accept the Operator appointed by the
Ministry of Petroleum, otherwise it shall be in serious breach of this Contract.

 

Article 9

 

(Petroleum Operations procedures document)

 

Sonangol and Contractor Group may sign a document (hereinafter referred to as
“Petroleum Operations Procedures Document”) which will regulate and interpret
the contents of this Contract, which shall be in accordance with the provisions
of this Contract and the Law.

 

--------------------------------------------------------------------------------


 

Article 10

 

(Costs and expenditures)

 

Except as otherwise provided for in this Contract, the costs and expenditures
incurred in the Petroleum Operations, as well as any losses and risks derived
therefrom, shall be borne by the Contractor Group, and Sonangol shall not be
responsible to bear or repay any of the aforesaid costs, expenditures, losses or
risks.

 

Article 11

 

(Recovery of costs and expenditures)

 

1.                                       Under the Petroleum Activities Tax Law,
Contractor Group shall recover all Exploration, Development, Production and
Administration and Services expenditures incurred under this Contract by taking
and freely disposing of up to a maximum amount of fifty percent (50%) per Year
of all Crude Oil produced and saved from Development Areas hereunder and not
used in Petroleum Operations. Such Crude Oil percentage is hereinafter referred
to as “Cost Recovery Crude Oil”.

 

2.                                       If in any given Year, recoverable
costs, expenses or expenditures are less than the maximum value of Cost Recovery
Crude Oil the difference shall become part of, and included in the Development
Area Profit Oil, as provided for in Article 12.

 

3.                                       For the purposes of Article 23.2 (c) I
of the Petroleum Activities Tax Law, Development expenditures in each
Development Area shall be multiplied by 1.10 (one point ten).

 

4.                                       In the event that, in any given Year,
recoverable costs, expenses or expenditures exceed the value of Cost Recovery
Crude Oil from the relevant Development Area for such Year, the excess shall be
carried forward for recovery in the next succeeding Year or Years; but in no
case after the termination of the Contract. In the event that Development
Expenditures for a Development Area are not fully recovered within five
(5) Years after the commencement of commercial production or within five
(5) Years after the year in which Development expenditures are incurred,
whichever latter occurs, then Contractor Group’s share of Cost Recovery Crude
Oil shall be increased from Year six to sixty five percent (65%) per Year to
allow for the recovery of such unrecovered expenditures, provided that
Contractor Group has fulfilled all of its contractual obligations to date.

 

5.                                       For the purpose of this Contract, the
date on which commercial production commences from a Development Area shall mean
the date on which the first lifting of Crude Oil from such Development Area is
made under the approved Lifting Schedule.

 

--------------------------------------------------------------------------------


 

Article 12

 

(Production sharing)

 

1.                                       The total Crude Oil produced and saved
in a Quarter from each Commercial Discovery and its Development Area and not
used in Petroleum Operations less the Cost Recovery Crude Oil from the same
Development Area, as provided in Article 11, shall be referred to as
“Development Area Profit Oil” or “Profit Oil” and shall be shared between
Sonangol and Contractor Group according to the after tax, nominal rate of return
achieved at the end of the preceding Quarter by Contractor Group in the
corresponding Development Area as follows:

 

Contractor Group’s rate of return
for each Development Area
(% per annum)

 

Sonangol
Share - %

 

Contractor Group
Share - %

 

Less than 15

 

30

 

70

 

15 to less than 20

 

40

 

60

 

20 to less than 30

 

75

 

25

 

30 to less than 40

 

85

 

15

 

40 or more

 

90

 

10

 

 

2.                                       Beginning at the date of Commercial
Discovery, Contractor Group’s rate of return shall be determined at the end of
each Quarter on the basis of the accumulated compounded net cash flow for each
Development Area, using the following procedure:

 

(a)                                  The Contractor Group’s net cash flow
computed in US dollars for a Development Area for each Quarter is:

 

(i)                                                 The sum of Contractor
Group’s Cost Recovery Crude Oil and share of Development Area Profit Oil
regarding the Petroleum actually lifted in that Quarter at the Market Price;

 

(ii)                                              Minus Petroleum Income Tax;

 

(iii)                                           Minus Development expenditures
and Production Expenditures;

 

--------------------------------------------------------------------------------


 

(b)                                 For this calculation, neither any
expenditure incurred prior to the date of Commercial Discovery for a Development
Area nor any Exploration Expenditure shall be included in the calculation of
Contractor Group’s net cash flow.

 

(c)                                  The Contractor Group’s net cash flows for
each Quarter are compounded and accumulated for each Development Area from the
date of the Commercial Discovery according to the following formula:

 

ACNCF (Current Quarter) =

(100% + DQ) x ACNCF (Previous Quarter) + NCF (Current Quarter)

100%

 

where:

 

ACNCF                   = accumulated compounded net cash flow

NCF                                     = net cash flow

DQ                                           = quarterly compound rate (in
percent).

 

The formula will be calculated using quarterly compound rates (in percent) of
3.56%, 4.66%, 6.78%, and 8.78% which correspond to annual compound rates (“DA”)
of 15%, 20%, 30% and 40%, respectively, as referred to in Article 12.1.

 

3.                                       The Contractor Group’s rate of return
in any given Quarter for each Development Area shall be deemed to be between the
largest DA which yields a positive or zero ACNCF and the smallest DA which
causes the ACNCF to be negative.

 

4.                                       The sharing of Profit Oil from each
Development Area between Sonangol and Contractor Group in a given Quarter shall
be in accordance with the scale in paragraph 1 above using the Contractor
Group’s deemed rate of return as per paragraph 3 in the immediately preceding
Quarter.

 

5.                                       In a given Development Area it is
possible for the Contractor Group’s deemed rate of return to decline as a result
of negative cash flow in a Quarter with the consequence that Contractor Group’s
share of Profit Oil from that Development Area would increase in the subsequent
Quarter.

 

--------------------------------------------------------------------------------


 

6.                                       Pending finalization of accounts,
Profit Oil from Development Areas shall be shared on the basis of provisional
estimates, if necessary, of deemed rate of return as approved by the Operating
Committee. Adjustments shall be subsequently effected in accordance with the
procedure to be established by the Operating Committee.

 

Article 13

 

(Lifting and disposal of Crude Oil)

 

1.                                      It is the right and the obligation of
each of the Parties to separately take at the Delivery Point in accordance with
the Lifting Schedule and the procedures and regulations foreseen in the
following paragraphs of this Article, its respective Crude Oil entitlements as
determined in accordance with this Contract.

 

2.                                      Each of the Parties (and as for
Contractor Group, each entity constituting it) shall have the right to proceed
separately to the commercialization, lifting and export of the Crude Oil to
which it is entitled under this Contract.

 

3.                                      Twelve (12) Months prior to the
scheduled initial export of Crude Oil from each Development Area, Sonangol shall
submit to Contractor Group proposed procedures and related operating regulations
covering the scheduling, storage and lifting of Crude Oil and any other
Petroleum produced from such Development Area(s). The procedures and regulations
shall be consistent with the terms of this Contract and shall comprehend the
subjects necessary for efficient and equitable operations including, but not
limited to, rights of the Parties, notification time, maximum and minimum
quantities, duration of storage, scheduling, conservation, spillage, liabilities
of the Parties, throughput fees and penalties, over and under lifting, safety
and emergency procedures and any other matters that may be agreed between the
Parties.

 

4.                                      Contractor Group shall within thirty
(30) days after Sonangol’s submission in the preceding paragraph, submit its
comments on, and recommend any revisions to the proposed procedures and
regulations. Sonangol shall analyze these comments and recommendations and the
Parties shall, within sixty (60) days after Contractor Group submission of its
comments and recommendations, agree on such procedures and regulations.

 

5.                                      In any event, the agreed lifting
procedures and regulations, as provided in the previous paragraph, shall always
comply with the Law.

 

--------------------------------------------------------------------------------


 

6.                                      In the case of more than one Development
Area in the Contract Area or more than one quality of Crude Oil in a Development
Area, Sonangol and Contractor Group shall, unless they mutually agree that the
Crude Oils should be commingled, lift from each Development Area Crude Oil
qualities in proportion to their respective total liftings from the Contract
Area. In determining these proportions any Petroleum belonging to Sonangol as a
result of operations for Sonangol’s account under Article 30 shall be excluded.

 

Article 14

 

(Conduct of Petroleum Operations)

 

1.                                      With due observance of legal and
contractual provisions and the approved Work Plan and Budget and subject to the
decisions of the Operating Committee, Contractor Group, through the Operator,
shall act in the common interest of the Parties and shall undertake the
execution of the work inherent in Petroleum Operations in accordance with the
Law, professional rules and standards which are generally accepted in the
international petroleum industry.

 

2.                                      Contractor Group, through the Operator,
shall carry out the work inherent in Petroleum Operations in an efficient,
diligent and conscientious manner and shall execute the Work Plans and Budgets
under the best economic and technical conditions and in accordance with the Law,
professional rules and standards which are generally accepted in the
international petroleum industry.

 

3.                                      In performing the Petroleum Operations,
the Contractor Group, through the Operator, shall use the most appropriate
technology and management experience, including its own technology, such as
patents, “know-how” and other proprietary technology, insofar as this is
permitted by applicable laws and agreements.

 

4.                                      Contractor Group, through the Operator,
and its subcontractors shall:

 

(a)                                                          contract local
contractors, as long as their services are similar in quality and availability
to those available on the international market and the prices of their services,
when subject to the same tax charges, are no more than ten percent (10%) higher
compared to the prices charged by foreign contractors for identical services;

 

--------------------------------------------------------------------------------


 

(b)                                                         acquire materials,
equipment, machinery and consumable goods of national production, insofar as
their quantity, quality and delivery dates are similar to those of such
materials, equipment, machinery and consumable goods available on the
international market. However, such obligation does not apply in those cases in
which the local prices for such goods are more than ten percent (10%) higher
compared to the prices for imported goods, before charging Customs Duties but
after the respective costs for transportation and insurance have been included.

 

5.                                       Contractor Group, through the Operator,
shall seek competitive bids for any work to be performed pursuant to an Approved
Work Plan and Budget if such work is budgeted to exceed US$ 250,000.00 (two
hundred and fifty thousand US dollars) or any other amount established by Law.
When reviewing such bids, Contractor Group shall select out of the bids which
are acceptable to Contractor Group for technical and other operational reasons,
the bid with the lowest cost. This decision shall be subject to the provisions
of paragraph 4 above and, after the first Commercial Discovery, the approval of
the Operating Committee.

 

6                                          Operator shall entrust the management
of Petroleum Operations in Angola to a technically competent General Manager and
Assistant General Manager. The names of such General Manager and Assistant
General Manager shall, upon appointment, be given to Sonangol.  The General
Manager and, in his absence, the Assistant General Manager, shall be entrusted
with sufficient powers to carry out immediately and comply with all lawful
written directions given to them by Sonangol or the Executive Power or its or
their representatives or any lawful regulations gazetted or hereafter to be
gazetted which are applicable to the Petroleum Operations.

 

7.                                       Except as is appropriate for the
economic and efficient processing of data and laboratory studies thereon in
specialized centers outside Angola, geological and geophysical studies as well
as any other technical studies related to the performance of this Contract,
shall be in a percentage not less than 35% (thirty five percent) of their value,
executed in Angola.

 

8.                                       In the case of an emergency in the
course of the Petroleum Operations requiring an immediate action, Contractor
Group, through the Operator, is authorized to take all actions that it deems
necessary for the protection of human life, property, the interests

 

--------------------------------------------------------------------------------

 

of the Parties and the environment, and shall promptly inform Sonangol of all
actions so taken.

 

9.                                       Any obligations which are to be
observed and performed by Contractor Group shall, if Contractor Group comprises
more than one entity, be joint and several obligations.

 

10.                                 Without prejudice to the provisions of
Article 36 and with respect to the Law, the Operator shall have the right to
staff the Petroleum Operations with those whom it believes are necessary for
efficient administration and operation without the imposition of citizenship or
residency requirements.

 

11.                                 Sonangol shall provide reasonable assistance
to the Contractor Group in obtaining visas, permits and other documents required
to enter Angola and residency and work licenses required in connection with the
performance of Petroleum Operations. The Contractor Group shall notify Sonangol
reasonably in advance of the time necessary for receipt of such permits and
licenses and Sonangol shall take steps to arrange for all such permits and
licenses to be issued on a timely basis by the appropriate authorities.

 

Article 15

 

(Work obligations during the Exploration Period)

 

1.                                       During the Initial Exploration Phase
Contractor Group shall perform a seismic program covering 1,500 Km2 (one
thousand and five hundred square kilometers) of seismic 3D. This seismic program
shall begin within six (6) Months of the Effective Date, unless otherwise agreed
by Sonangol, provided that an appropriate seismic vessel is available.

 

2.                                       Contractor Group, within the Initial
Exploration Phase, shall drill 4 (four) obligatory Exploration Wells, in 4
(four) different prospects, 1 (one) of which shall have a pre-salt objective and
the others 3 (three) with objectives to be agreed, to geological horizons
defined in the Approved Work Plan and Budget.

 

3.                                       In the event Contractor Group elects to
extend the Exploration Period into the Optional Exploration Phase, Contractor
Group shall be required to drill 2 (two) obligatory Exploration Wells (other
than Appraisal Wells), 1 (one) of which shall have a pre-salt objective and the
other one with objective to be agreed, to geological horizons defined in the
Approved Work Plan and Budget.

 

--------------------------------------------------------------------------------


 

4.                                      In the event Contractor Group exceeds
the minimum work obligations described in the preceding paragraphs during the
Initial Exploration Phase, then such excess shall be credited against the
minimum work obligations for the Optional Exploration Phase.

 

If Contractor Group elects to drill more than 1 (one) Exploration Well with a
pre-salt objective, such additional pre-salt Exploration Well shall constitute
one of the Exploration Wells witch Contractor Group is required to drill
pursuant to paragraph 2 or 3 (as the case may be) and the drilling of such
additional Exploration Well shall satisfy the obligation of the Contractor Group
to drill 1 (one) Exploration Well of any kind.

 

5.                                       Without prejudice to paragraph 4 of
Article 6, in the event that Contractor Group does not satisfy the minimum work
obligations referred to in this Article within the deadlines specified in
Article 6, Contractor Group shall be deemed, unless otherwise agreed by
Sonangol, to have voluntarily terminated its activities and withdrawn from all
of the Contract Area not already converted into a Development Area(s).

 

6.                                       If Contractor Group relinquishes its
rights under this Contract before performing the seismic program undertaken by
it under this Article, Contractor Group is obligated to pay Sonangol an amount
equal to US$ 30,000,000.00 (thirty million US dollars), less the amount equal to
US$ 20,000.00 (twenty thousand US dollars) for each square kilometer of the
seismic program concluded before relinquishment.

 

7.                                      If Contractor Group relinquishes its
rights under this Contract before drilling the minimum number of Exploration
Wells undertaken under this Article, Contractor Group shall be obligated to pay
Sonangol an amount equal to US$ 120,000,000.00 (one hundred and twenty million
US dollars) for each pre salt Exploration Well not drilled, and US$
70,000,000.00 (seventy million US dollars) for any other Well not drilled.

 

8.                                       For the purpose of the financial
guarantee, Contractor Group shall be required to incur the following minimum
Exploration expenditures:

 

- Initial Exploration Phase

 

- US$ 360,000,000.00 (three hundred and sixty million US dollars);

 

 

 

- Optional Exploration Phase

 

- US$ 190,000,000.00 (one hundred and ninety million US dollars).

 

9.                                       If Contractor Group fulfills the
minimum work obligations referred to in paragraphs 1, 2 and 3 of this
Article relating to each phase of the Exploration Period, then Contractor

 

--------------------------------------------------------------------------------


 

Group shall be considered as having fulfilled the minimum Exploration
expenditures set forth in the previous paragraph.

 

10.                                 Each Exploration Well referred to in this
Article shall test all productive horizons agreed to by Sonangol and Contractor
Group, unless diligent test efforts consistent with sound and normal oil
industry practices indicate that it is technically impracticable to reach and/or
test any such horizons.

 

11.                                During the drilling of Wells under this
Contract, Contractor Group shall keep Sonangol informed of the progress of each
Well, its proposals for testing and the results of such tests, and at Sonangol’s
request, shall test any additional prospective zones within the agreed Well
depth provided that such tests shall be consistent with professional rules and
standards which are generally accepted in the international petroleum industry
and do not interfere with the safety and efficiency of the Petroleum Operations
planned by Contractor Group. Such tests shall be at Contractor Group’s expense
and shall be credited towards fulfilling the minimum work program.

 

12.                                If any obligatory Exploration Well is
abandoned due to technical difficulties and, at the time of such abandonment,
the Exploration expenditures for such Well have equaled or exceeded US$
120,000,000.00 (one hundred and twenty million of US dollars), if such Well is a
Well with a pre-salt objective, or US$ 70,000,000.00 (seventy million US
dollars) in the case of any other Well, for all purposes of this Contract
Contractor Group shall be considered to have fulfilled the work requirement in
respect of one (1) Exploration Well and all costs of the Exploration Well shall
be considered part of the Exploration expenditures set forth in paragraph 8 of
this Article. If any obligatory Exploration Well is abandoned due to technical
difficulties, and at the time of such abandonment the Exploration expenditures
for such Well are less than US$ 120,000,000.00 (one hundred and twenty million
US dollars), if such Well is a Well with a pre-salt objective, or US$
70,000,000.00 (seventy million US dollars) in the case of any other Well, then
Contractor Group shall have the option either to:

 

(a)                        drill a substitute Well at the same or another
location in which case the Exploration expenditures for both the original Well
and the substitute Well shall be credited against Contractor Group’s minimum
Exploration expenditures set forth in paragraph 8 of this Article; or

 

--------------------------------------------------------------------------------


 

(b)                      pay Sonangol an amount equal to the difference between
US$ 120,000,000.00 (one hundred and twenty million US dollars) if such Well is a
Well with a pre-salt objective, or US$ 70,000,000.00 (seventy million US
dollars) in the case of any other Well, and the amount of Exploration
expenditures actually spent in connection with such Well.

 

In this case, for all purposes of the Contract, Contractor Group shall be
considered to have fulfilled the work requirement in respect of one (1)
Exploration Well and the total amount of US$ 120,000,000.00 (one hundred and
twenty million US dollars) if such Well is a Well with a pre-salt objective, or
US$ 70,000,000.00 (seventy million US dollars) in the case of any other Well,
shall be considered part of the minimum Exploration expenditures set forth in
paragraph 8 of this Article.

 

Article 16

 

(Exploration Work Plans and Budgets)

 

1.                                       Within one (1) Month of the Effective
Date and thereafter at least three (3) Months prior to the beginning of each
Contract Year during the Exploration Period or at such other times as may
mutually be agreed to by Sonangol and Contractor Group, Contractor Group shall
prepare in reasonable detail an Exploration Work Plan and Budget for the
Contract Area setting forth the Exploration operations which Contractor Group
proposes to carry out during the first Contract Year and during the ensuing
Contract Year respectively.

 

2.                                       During the Exploration Period such Work
Plan and Budget shall be at least sufficient to satisfy the minimum expenditure
obligations and minimum work program to which the Contractor Group is obliged.

 

3.                                       The Exploration Work Plan and Budget
shall be submitted to the Operating Committee for review, advice or approval as
the case may be, in accordance with Article 31, and carried out by Contractor
Group after approval by the Ministry of Petroleum under Article 58 of the
Petroleum Activities Law.

 

4.                                       Subject to Article 31, the Operating
Committee shall coordinate, supervise and control the execution of the Approved
Exploration Work Plans and Budgets, as well as verify if same is carried out
within budget expenditure limits, or any revisions which have been made thereto.

 

--------------------------------------------------------------------------------


 

Article 17

 

(Commercial Discovery)

 

1.                                      Contractor Group shall inform Sonangol,
within thirty (30) days of the end of the drilling and testing of an Exploration
Well, of the results of the final tests of the Well and whether such a Well is a
Commercial Well or not. The date of this advice is the date of the declaration
of the Commercial Well, should such well exist, or of the declaration of the non
Commercial Well, if such is the case.

 

2.                                       After the declaration of a Commercial
Well, Contractor Group may undertake the Appraisal of the discovery by drilling
one or more Appraisal Wells to determine whether such discovery can be
classified as a Commercial Discovery.

 

3.                                       Unless otherwise agreed with Sonangol,
not later than six (6) Months after the completion of the second Appraisal Well,
or twenty four (24) Months after the declaration of the Commercial Well,
whichever is earlier, Contractor Group shall give written notice to Sonangol
indicating whether the discovery is considered commercial or not. If Contractor
Group declares it a Commercial Discovery, Contractor Group shall proceed to
develop it under the Petroleum Activities Law. The date of Commercial Discovery
shall be the date on which Contractor Group inform Sonangol in writing of the
existence of said Discovery.

 

4.                                       If the period allowable for declaration
of a Commercial Discovery extends beyond the Exploration Period, a provisional
Development Area shall be established for such period as necessary to complete
the Appraisal as per paragraphs 2 and 3 above. The provisional Development Area
shall be of the shape and size which encompasses the Zone or Zones which would
constitute the potential Commercial Discovery. Such provisional Development Area
shall be agreed by Sonangol in writing.

 

5.                                       If following the discovery of a
Commercial Well, the subsequent Appraisal Well(s) and Delineation Well(s) is
(are) completed as producing or injection Well(s) its (their) costs shall be
treated as part of the Development expenditures for the purposes of calculating
the amount of Cost Recovery Crude Oil.

 

--------------------------------------------------------------------------------


 

6.                                       The costs of a Commercial Well, if
completed as a producing or injection Well, shall be treated as part of the
Development expenditures for the purposes of calculating the amount of Cost
Recovery Crude Oil.

 

7.                                       The costs of a Commercial Well,
Appraisal Well(s) and Delineation Well(s) not completed as a producing or
injection Well(s) shall be treated as Exploration expenditures for the purposes
of calculating the amount of Cost Recovery Crude Oil.

 

8.                                       Any Commercial Well shall count towards
fulfilling the work and expenditure obligations provided for in Article 15, but
the Appraisal Well(s) or Delineation Wells that have been drilled following the
discovery of a Commercial Well shall not count towards such obligations.

 

9.                                       There shall be no more than one
Commercial Well in each Development Area that counts towards such work
obligations; and it shall be the first Commercial Well in that Development Area.

 

10.                                 Contractor Group has the right to declare a
Commercial Discovery without first having drilled a Commercial Well or Wells.

 

11.                                 The Contractor Group may request Sonangol’s
approval to combine two or more Qualifying Zones into a Development Area, if
Contractor Group believes that such combination will be commercial. Failing such
approval, Contractor Group shall either proceed with Development of the
respective Qualifying Zones in accordance with the terms and conditions of the
Contact, or relinquish them.

 

12.                            For the purpose of this article “Qualifying Zone”
means:

 

(a)                      a Zone whose Exploration Well(s) have been declared by
the Contractor Group as  non-commercial Wells;

 

or

 

(b)                     a Zone whose Exploration Well(s) result in Commercial
Well(s) but whose discoveries the Contractor Group does not consider to
constitute a Commercial Discovery and Sonangol so agrees.

 

--------------------------------------------------------------------------------


 

Article 18

 

(General Development and Production Plan)

 

Within thirty (30) days of the date of a Commercial Discovery, the Contractor
Group shall prepare and submit to Sonangol a draft General Development and
Production Plan, which shall be analyzed and discussed by the Parties in order
to be agreed and submitted by Sonangol to the Ministry of Petroleum within three
(3) Months of the date of the Commercial Discovery or within any longer period
which may be granted by the Ministry of Petroleum.

 

Article 19

 

(Development and Production Work Plans and Budgets)

 

1.                                       From the date of approval of the plan
referred to in the preceding Article, and thenceforth by fifteen (15) August of
each Year (or by any other date which may be agreed) thereafter, Contractor
Group shall prepare in accordance with professional rules and standards
generally accepted in the international petroleum industry a draft annual
Production Plan, a draft Exploration and Production Work Plan and Budget (if
applicable) and a draft  Development and Production Work Plan and Budget for the
following Civil Year and may, from time to time, propose to Sonangol that it
submit amendments to the approved Work Plans and Budgets to the consideration of
the Ministry of Petroleum.

 

2.                                       The draft Development and Production
Work Plan and Budget and the draft Production Plan referred to in the previous
paragraph shall be prepared on the basis of the approved General Development and
Production Plan and any subsequent amendments to the same.

 

3.                                       The draft Production Plan and the draft
Development and Production Work Plan and Budget shall be approved in writing by
the Operating Committee and shall be submitted by Sonangol to the Ministry of
Petroleum for approval under the Petroleum Activities Law.

 

4.                                       The Contractor Group is authorized and
hereby undertakes to execute, under the supervision and control of the Operating
Committee, and within the limits of the budgeted expenses, the approved
Development and Production Work Plans and Budgets, together with any revised
versions of the same.

 

--------------------------------------------------------------------------------


 

Article 20

 

(Lifting Schedule)

 

1.                                      The Operating Committee shall approve a
Lifting Schedule, not later than ninety (90) days prior to January 1 and July 1
of each Civil Year following the commencement of commercial production and in
accordance with the approved Production Plan, and furnish in writing to Sonangol
and the entities constituting Contractor Group a forecast setting out the total
quantity of Petroleum that the Operating Committee estimates can be produced,
saved, transported and lifted hereunder during each of the next four
(4) Quarters in accordance with sound practices generally accepted in the
international petroleum industry.

 

2.                                      Contractor Group shall endeavor to
produce in each Quarter the quantity of Petroleum forecast in the Production
Plan.

 

3.                                      The Crude Oil shall, if appropriate, be
run to storage tanks built, maintained and operated by Contractor Group, and
shall be metered or otherwise measured as required to meet the purposes of this
Contract and the Law.

 

Article 21

 

(Guarantees)

 

1.                                       The minimum Exploration work
obligations shall be secured by financial guarantees substantially in the form
set out in Annex E.

 

2.                                       The financial guarantees referred to in
the previous paragraph shall be given by Cobalt, BP and China Sonangol in the
percentages shown below not later than thirty (30) days after the date of
execution of the Contract, in respect of the minimum work obligations of the
Initial Exploration Phase, or after the commencement of the Optional Phase of
the Exploration Period, in respect of the minimum work obligations of said
Phase:

 

- Cobalt

 

- 57.14

%

 

 

 

 

- BP

 

- 28.57

%

 

 

 

 

- China Sonangol

 

- 14.29

%

 

3.                                       The amount of such financial guarantees
shall in each Phase be equal to US$ 120,000,000.00 (one hundred and twenty
million US dollars) if such Well is a Well with a pre-salt objective, or US$
70,000,000.00 (seventy million US dollars) in the case of any non pre-salt Well,
for each of the obligatory Exploration Wells set forth in

 

--------------------------------------------------------------------------------


 

Article 15.

 

4.                                       During the Initial Exploration Phase
the financial guarantees shall be increased by US$ 30,000,000.00 (thirty million
US dollars) for the obligatory seismic program set forth in Article 15,
paragraph 1.

 

5.                                       The amount of such financial guarantees
shall be reduced by US$ 30,000,000.00 (thirty million US dollars) during the
Initial Exploration Phase when the obligatory seismic program is completed or
for each amount paid in accordance with Article 15, paragraph 6.

 

6.                                       The financial guarantees shall be
reduced by the amount US$ 120,000,000.00 (one hundred and twenty million of US
dollars) if such Well is a Well with a pre-salt objective, or US$ 70,000,000.00
(seventy million US dollars) in the case of any non pre-salt Well, when the
drilling of each of the obligatory Exploration Wells for each Phase of the
Exploration Period is finished, or for each amount paid and/or credited in
accordance with paragraphs 7 and 12 of Article 15.

 

7.                                       If, during any Year of any of the
Phases of the Exploration Period, Contractor Group should be deemed to have
relinquished, as provided in Article 15.5, all of the Contract Area not
converted to a Development Area(s), Contractor Group shall forfeit the full
amounts of the financial guarantees, reduced as provided for in the preceding
paragraphs 5 and 6.

 

8.                                       Each of the entities comprising
Contractor Group shall also provide Sonangol, if so required by the latter, with
a corporate guarantee substantially in the form shown in Annex D hereof or such
other form as may be agreed between Sonangol and each of such entities, not
later than sixty (60) days after the date of execution of this Contract.

 

Article 22

 

(Bonus and contributions)

 

1.                                      Cobalt, BP and China Sonangol shall pay
to Sonangol the following bonus, contributions for social projects and for
Sonangol Research and Technology Center in the following percentages:

 

- Cobalt

 

- 57.14

%

 

 

 

 

- BP

 

- 28.57

%

 

 

 

 

- China Sonangol

 

- 14.29

%

 

--------------------------------------------------------------------------------


 

a)                          A signature bonus in the amount of US$ 7,500,000.00
(seven million and five hundred thousand US dollars) to be paid on the Effective
Date;

 

b)                         A contribution for social projects in the amount of
US$ 200,000,000.00 (two hundred million US dollars)  to be paid on the Effective
Date;

 

c)                          A contribution for the Sonangol Research and
Technology Center in the amount of US$ 350,000,000.00 (three hundred and fifty
million US dollars) shall be paid in the following 5 (five) installments:

 

I.                                         US$ 25,000,000.00 (twenty five
million U.S dollars) on the Effective Date;

 

II.                                     US$ 75,000,000.00 (seventy five million
U.S dollars) on the first anniversary of the  Effective Date;

 

III.                                 US$ 75,000,000.00 (seventy five million U.S
dollars) on the second anniversary of the  Effective Date;

 

IV.                                 US$ 75,000,000.00 (seventy five million U.S
dollars) on the third anniversary of the  Effective Date;

 

V.                                     US$ 100,000,000.00 (one hundred million
U.S dollars) on the fourth anniversary of the Effective Date.

 

2.                                      The signature bonus and the
contributions for social projects and for the Sonangol Research and Technology
Center referred to in the preceding paragraph, shall not be recovered or
amortized by the Contractor Group.

 

Article 23

 

(Conservation of Petroleum and prevention of loss)

 

1.                                      Contractor Group shall adopt all those
measures which are necessary and appropriate and consistent with the technology
generally in use in the international petroleum industry to prevent loss or
waste of Petroleum above or under the ground in any form during Petroleum
Exploration, Development, Production, gathering and distribution, storage or
transportation operations.

 

--------------------------------------------------------------------------------

 

2.                                     Upon completion of the drilling of a
producing Development Well, Contractor Group shall inform Sonangol of the time
when the Well will be tested and shall subsequently inform Sonangol of the
resulting estimated production rate of the Well within fifteen (15) days after
the conclusion of such tests.

 

3.                                     Petroleum shall not be produced from
multiple independent productive Zones simultaneously through one string of
tubing, except with the prior approval of Sonangol.

 

4.                                     Contractor Group shall record data
regarding the quantities of Crude Oil, Natural Gas and water produced monthly
from each Development Area, which shall be sent to Sonangol within thirty (30)
days after the end of the Month reported on.

 

5.                                     Daily or weekly statistics and reports
regarding the production from the Contract Area shall be made available by
Contractor Group at convenient time for examination by authorized
representatives of Sonangol.

 

6.                                     Daily drilling records and graphic logs
of Wells shall show the quantity and type of cement and the quantity of any
other materials used in the Well for the purposes of protecting Crude Oil,
Natural Gas or fresh water bearing strata.

 

7.                                     Any substantial change of mechanical
equipment associated with the Well after its completion shall be subject to the
approval of Sonangol.

 

Article 24

 

(Records, reports and inspection)

 

1.                                     Contractor Group shall prepare and, at
all times while this Contract is in force, maintain accurate and current records
of its activities and operations in the Contract Area and shall keep all
information of a technical, economic, accounting or any other nature, developed
for the conduct of Petroleum Operations. Such records shall be organized in such
a way as to allow for the prompt and complete ascertainment of costs and
expenditures.

 

2.                                     The records and information referred to
in the previous paragraph shall be kept at Operator’s office in Luanda.

 

--------------------------------------------------------------------------------


 

3.                                     Sonangol, in exercising its activities
under the terms of this Contract, shall have the right to free access, upon
prior notice to Contractor Group, to all data referred to in paragraph 1 above.
Contractor Group shall furnish to Sonangol, in accordance with applicable
regulations or as Sonangol may reasonably request, information and data
concerning activities and operations under this Contract. In addition,
Contractor Group shall provide Sonangol with copies of any and all data related
to the Contract Area, including, but not limited to, geological and geophysical
reports, Well logs and surveys, information and interpretation of such data and
other information in Contractor Group’s possession.

 

4.                                     Contractor Group shall save and keep in
the best condition possible a representative portion of each sample of cores and
cuttings taken from Wells as well as samples of all fluids taken from
Exploration Wells, and deliver same to Sonangol or its representatives in the
manner directed by Sonangol.

 

5.                                     All samples acquired by Contractor Group
for its own purposes shall be considered available for inspection at any
convenient time by Sonangol or its representatives.

 

6.                                     Contractor Group shall keep the
aforementioned samples for a period of thirty-six (36) Months or, if before the
end of such period Contractor Group withdraws from the Contract Area, then until
the date of withdrawal. Up to three (3) Months before the end of the
aforementioned period, Contractor Group shall request instructions from Sonangol
as to the destination for such samples. If Contractor Group does not receive
instructions from Sonangol by the end of such three (3) Month period then
Contractor Group is relieved of its responsibility to store such samples.

 

7.                                     If it is necessary to export any rock
samples outside Angola, the Contractor Group shall deliver samples equivalent in
size and quality to Sonangol before such exportation.  Sonangol, if it so
decides, may release the Contractor Group from said obligation.

 

8.                                     Originals of records and data can be
exported only with the permission of Sonangol. The original magnetic tapes and
any other data which must be processed or analyzed outside Angola may be
exported only if a comparable record and data is maintained in Angola. Such
exports shall be repatriated to Angola on the understanding that they belong to
Sonangol. Copies of the referred records and data may be exported at any time
and under the terms of the Law.

 

--------------------------------------------------------------------------------


 

9.                                     Subject to any other provisions of this
Contract, Contractor Group shall permit Sonangol’s duly authorized
representatives and employees to have full and free access to the Contract Area
at all convenient times with the right to observe the Petroleum Operations being
conducted and to inspect all assets, records and data kept by Contractor Group.
Sonangol’s representatives and employees, in exercising the aforementioned
rights, shall not interfere with Contractor Group’s Petroleum Operations.
Contractor Group shall grant to said Sonangol’s representatives and employees
the same facilities in the camp as those afforded to its own employees of
similar professional rank.

 

10.                              Without prejudice to Article 34.2, Sonangol is
responsible for any claims of their representatives or employees resulting from
the exercise of the rights granted under this Article. Sonangol is also
responsible and shall indemnify Contractor Group against all damages and claims
resulting from willful misconduct or gross negligence of any of Sonangol’s
representatives or employees while performing their activities in the Contract
Area, in Contractor Group’s offices or in other Contractor Group’s facilities
directly related with the Petroleum Operations.

 

Article 25

 

(Contractor Group’s obligation to purchase Sonangol’s Petroleum)

 

1.                                     Sonangol has the right to require
Contractor Group to purchase any part of Sonangol’s share of production under
normal commercial terms and conditions in the international petroleum industry
and at the Market Price in force at the time the Crude Oil is lifted as
established in the Petroleum Activities Tax Law.

 

2.                                     The right referred to in the preceding
paragraph shall be exercised in accordance with the following rules:

 

(a)                               no later than six (6) Months prior to the
start of a Quarter, Sonangol shall give written notice to the Contractor Group
that it requires Contractor Group to purchase a specified quantity of Crude Oil
to be lifted ratably over a period of two (2) consecutive Quarters;

 

--------------------------------------------------------------------------------


 

(b)                               Contractor Group’s obligation to purchase
Crude Oil from Sonangol will continue mutatis mutandis from Quarter to Quarter
after the initial two (2) consecutive Quarters until and unless Sonangol gives
Contractor Group written notice of termination which, subject to the above
mentioned minimum period, shall take effect six (6) Months after the end of the
Quarter in which such written notice was given.

 

Article 26

 

(Other rights and obligations related to Crude Oil disposal)

 

1.                                    Sonangol shall have the right upon six
(6) Months’ prior written notice to buy from Contractor Group Crude Oil from the
Contract Area equivalent in value to the Petroleum Income Tax due by Contractor
Group to the Ministry of Finance. The referred purchase of Crude Oil by Sonangol
shall be at the Market Price applicable to such Crude Oil. Sonangol shall
provide Contractor Group with not less than three (3) Months advance written
notice of its intention to cease to exercise its right under this paragraph.

 

2.                                    Payment by Sonangol to Contractor Group
for each purchase of Crude Oil under paragraph 1 above shall be made not later
than two (2) working days before due date of payment by the Contractor Group of
the relevant amount of Petroleum Income Tax to the Ministry of Finance. Any
unpaid amount, plus interest as specified in Annex C to this Contract, shall be
paid in kind to Contractor Group by Sonangol out of its next Crude Oil
entitlement, valued at the Market Price applicable to such Crude Oil.

 

3.                                    If, in any Year, Contractor Group’s total
share of Crude Oil comprising Cost Recovery Crude Oil and Development Area
Profit Oil, less any Crude Oil acquired or received from Contractor Group by
Sonangol under this Article and by the Executive Power under The Petroleum
Activities Law, is less than forty nine percent (49%) of total Crude Oil
estimated to be produced and saved in the Contract Area, Contractor Group has
the right to buy and lift the corresponding balance of Crude Oil in the
succeeding Year.

 

In the event that Contractor Group exercises all or any part of such right, the
balance of Crude Oil necessary to satisfy Contractor Group’s right shall be sold
to Contractor Group by Sonangol at the Market Price in accordance with the
following procedure:

 

(a)                                six (6) Months prior to the start of a
Quarter Contractor Group shall give written notice to Sonangol that it requires
Sonangol to sell a specified quantity of Crude

 

--------------------------------------------------------------------------------


 

Oil, which quantity may be expressed either in Barrels or a percentage of total
production, to be lifted ratably over a period of two (2) consecutive Quarters;

 

(b)                                Sonangol’s obligation to sell Crude Oil to
Contractor Group will continue mutatis mutandis from Quarter to Quarter after
the initial two (2) consecutive Quarters until and unless Contractor Group gives
Sonangol written notice of termination or revision of quantities which, subject
to the above mentioned minimum period, shall take effect six (6) Months after
the end of the Quarter in which such written notice was given.

 

4.                                    In the event of conflict between
Contractor Group’s right in paragraph 3 above and Sonangol’s right in paragraph
1 above, Contractor Group’s right shall prevail.

 

5.                                    The fulfillment of the obligation to
satisfy the consumption requirements, as per Article 78 of the Petroleum
Activities Law, shall be shared between Sonangol and Contractor Group in
proportion to their respective net shares of production during the period
concerned (Contractor Group’s net share being its share according to Articles 11
and 12 less the quantities delivered to Sonangol under paragraph 1 above and
Sonangol’s net share being its share according to Article 12, plus the said
quantities delivered to it under paragraph 1 above).

 

Article 27

 

(Unitization and joint Development)

 

1.                                    The rules on unitization and joint
Development are contained in Article 64 of the Petroleum Activities Law.

 

2.                                    Any joint Development and Production
carried out under this Article shall not prejudice the provisions of Articles
29, 31.2(e) and 31.11 (b).

 

3.                                    In the event that a unitization process
under the Petroleum Activities Law affects the whole or part of an obligation
which Contractor Group must fulfill within a certain time period under the
Contract, such time period shall be extended by the time elapsed between
Sonangol’s written notice under paragraphs 1 and 2 above and the date of mutual
agreement on the plan of the related joint Development. This extension shall not
be longer than twelve (12) Months, or such longer period as agreed by Sonangol.

 

--------------------------------------------------------------------------------


 

Article 28

 

(Transfer and abandonment of assets)

 

1.                                     Within sixty (60) days termination of the
Contract or the date of abandonment and decommissioning in any part of the
Contract Area, the Contractor Group shall hand over to Sonangol, in a good state
of repair and operation, and in accordance with a plan approved by Sonangol, all
of the infrastructures, equipment and all Wells which, within the Development
Areas to which the expiry, cancellation or relinquishment refers, are in
production or are capable of producing, or are being used, or may be used, in
injection, together with all casing, piping, surface or sub-surface equipment
and facilities acquired by the Contractor Group for the conduct of Petroleum
Operations, except those as are being used for Petroleum Operations elsewhere in
the Contract Area.

 

2.                                     If Sonangol so requires, the Contractor
Group shall proceed to correctly abandon the Well or Wells and decommission the
facilities in accordance with Articles 75.4 and 75.5 of the Petroleum Activities
Law.

 

3.                                     The requirement provided for in the
previous paragraph shall be made by Sonangol no later than one hundred and
eighty (180) days before the termination of the Contract or the estimated date
of commencement of abandonment and decommissioning operations of any part of the
Contract Area.

 

4.                                     If the request referred to in paragraph 2
above is made, Sonangol shall make the required funds available to the
Contractor Group from the amounts paid (including accrued interest thereon) to
Sonangol pursuant to Article 3 (e) of Annex C. In the event that the amounts
paid by Contractor Group (plus accrued interest thereon) are insufficient to
cover the abandonment and decommissioning costs, Sonangol and Contractor Group
shall agree on the method of covering the additional costs.

 

5.                                     After having carried out the abandonment
of the Wells and decommissioning of facilities and related assets, or in the
case of Sonangol requesting such abandonment and decommissioning and not placing
at the disposal of the Contractor Group the funds referred to in paragraph 4, or
after the Contractor Group carries out the handing over of the equipment and
Wells to Sonangol under the terms of paragraph 1, the Contractor Group will have
no further responsibility or r obligation in relation to the same, except in
cases of its gross negligence, willful misconduct or Serious Fault and, without
prejudice

 

--------------------------------------------------------------------------------


 

to the provisions of the Contract still in force after the termination of the
Contract, Sonangol shall indemnify and defend the Contractor Group in case of
any claims, costs or losses related to such Wells, facilities and related
assets.

 

Article 29

 

(Natural Gas)

 

1.                                     Contractor Group shall have the right to
use in the Petroleum Operations, Associated Natural Gas produced from the
Development Areas.

 

2.                                     The available Associated Natural Gas
surplus to the requirements defined in the preceding paragraph shall be made
available free to Sonangol, in Angola, by Contractor Group. Sonangol shall
inform the Contractor Group of its intention to utilize such Gas as soon as
reasonably practical. The transfer point for such Gas will be located in the
Contract Area at a point to be mutually agreed between the Parties (“Transfer
Point”).  The delivery point of such Gas will be at a location indicated by
Sonangol (“Gas Delivery Point”). The Gas transportation infrastructure between
Transfer Point and Gas Delivery Point is herein referred to as “Gas
Infrastructure”.

 

3.                                     The cost of construction of the Gas
Infrastructure will be borne by the Contractor Group and shall be recoverable
under Law. The Gas Infrastructure will be managed by Sonangol once commissioned
and the cost of operating such infrastructure shall be borne by Sonangol.

 

4.                                     If Sonangol so elects and if it is
possible, Sonangol shall give notice in writing to Contractor Group prior to
final approval of the General Development and Production Plan stating Sonangol’s
intention with respect to the use of such Gas.

 

5.                                    Should the funding of the Gas
Infrastructure have a negative and significant impact on the economic conditions
agreed in this Contract for the Contractor Group, Sonangol and the Contractor
Group shall agree on the modifications to the economic terms of the Contract
necessary to restore the economic position of Contractor Group as agreed in this
Contract.

 

6.                                     Sonangol and the Contractor Group agree
that the timing of the construction of the Gas Infrastructure shall not
negatively impact the Crude Oil Development.

 

--------------------------------------------------------------------------------


 

7.                                     If Non-Associated Natural Gas is
discovered within the Contract Area then Sonangol shall have the exclusive right
to develop the discovered Gas on its own account and risk or in association with
third parties.

 

8.                                     If Sonangol wishes and if Contractor
Group so agrees in a time period indicated by Sonangol, the Non-Associated
Natural Gas discovery can be jointly developed by Sonangol or one of its
Affiliates and Contractor Group.

 

Article 30

 

(Operations for Sonangol’s account - sole risk)

 

1.                                      Operations which may be the object of a
sole risk notice from Sonangol under this Article shall be those involving:

 

(a)                                penetration and testing geological horizons
deeper than those proposed by Contractor Group to the Operating Committee in any
Exploration Well being drilled which has not encountered Petroleum, provided the
Operator has not commenced the approved operations to complete or abandon such
Well;

 

(b)                                 penetration and testing geological horizons
deeper than those proposed by Contractor Group to the Operating Committee in any
Exploration Well being drilled which has encountered Petroleum, provided that in
respect to such Well the Operating Committee has agreed that Sonangol may
undertake the sole risk operations, and the Operator has not commenced the
approved operations to complete or abandon such Well;

 

(c)                                  the drilling of an Exploration Well other
than an Appraisal Well, provided that not more than two (2) such Wells may be
drilled in any Year;

 

(d)                                 the drilling of an Appraisal Well which is a
direct result from a successful Exploration Well, whether or not such
Exploration Well was drilled as part of a sole risk operation;

 

--------------------------------------------------------------------------------


 

(e)                                  the Development of any discovery which is a
direct result from a successful Exploration Well and/or Appraisal Well sole risk
operation which Contractor Group has not elected to undertake under paragraph 3
of this Article;

 

(f)                                   the Development of a Petroleum deposit
discovered by a successful Exploration Well and/or Appraisal Well carried out by
Contractor Group as part of a Work Plan approved by the Operating Committee, if
forty two (42) Months have elapsed since such successful Well was completed and
Contractor Group has not commenced the Development of such deposit.

 

2.                                      Except as to those described under
paragraphs (a) and (b), none of the operations described in paragraph 1 of this
Article may be the object of a sole risk notice from Sonangol until after the
operation has been proposed in complete form to the Operating Committee and has
been rejected by Contactor Group in the Operating Committee. To be “in complete
form” as mentioned above, the proposal for conducting any of the above mentioned
operations presented by Sonangol shall contain appropriate information such as
location, depth, target geological objective, timing of operation, and where
appropriate, details concerning any Development plan, as well as other relevant
data.

 

3.                                      If the conditions referred to in
paragraph 2 have been met, Sonangol may, as to any operation described in
paragraph 1, give a written sole risk notice to Contractor Group and the latter
shall have the following periods of time, from the date of receipt of such sole
risk notice within which to notify Sonangol whether it elects to undertake such
proposed operation by including it as a part of the Petroleum Operations:

 

(a)                                 as to any operations described in paragraphs
1(a) and 1(b), forty eight (48) hours or until commencement of the deepening
operations, whichever occurs last;

 

(b)                                 as to any operations described in paragraphs
1(c) and 1(d), three (3) Months;

 

(c)                                  as to any operations described in
paragraphs 1(e) and 1(f), six (6) Months.

 

4.                                      If Contractor Group elects to include as
part of the Petroleum Operations the operation described in the sole risk notice
within the appropriate periods described in paragraph 3 above, such operation
shall be carried out by the Operator within the framework of the

 

--------------------------------------------------------------------------------


 

Petroleum Operations under this Contract, as a part of the current Work Plan and
Budget which shall be considered as revised accordingly.

 

5.                                      If Contractor Group elects not to
undertake the operation described in the sole risk notice, subject to the
provisions of paragraph 6 below, the operation for the account of Sonangol shall
be carried out promptly and diligently by Contractor Group at Sonangol’s sole
risk and expense, provided that such operation may only be carried out if it
does not conflict or cause hindrance to Contractor Group’s obligations or any
operation, or delay existing work plans, including any Approved Work Plan and
Budget, and meet the safety conditions generally followed under normal
international petroleum industry practice. With respect to operations referred
to in paragraphs 1(c) and 1(d) such operations shall begin as soon as a suitable
rig is available in Angola. Sonangol and Contractor Group shall agree on a
method whereby Sonangol shall provide all necessary funds to Operator to
undertake and pay for the operations carried out at Sonangol’s sole risk and
expense.

 

6.                                      Sonangol shall elect to have the
operations carried out at Sonangol’s sole risk and expense referred to in
paragraphs 1(e) and 1(f) carried out either by itself, by Contractor Group for a
mutually agreed fee or by any third party entity contracted to that effect by
Sonangol, provided that such operations may be carried out only if they will not
conflict with or cause hindrance to Contractor Group’s obligations or any
Petroleum Operation, or delay existing work plans, including the Approved Work
Plan and Budget. Before entering into any agreement with a third party for the
aforementioned purpose, Sonangol shall notify Contractor Group in writing of
such proposed agreement. Contractor Group shall have forty five (45) days after
the receipt of the aforementioned notification to decide if it exercises its
right of first refusal with respect to the proposed agreement and to perform the
sole risk operations under the same terms and conditions proposed by the third
party.

 

7.                                      If Sonangol wishes to use in the sole
risk operations assets which are used in the Petroleum Operations, it shall give
written notice to the Operating Committee stating what assets it wishes to use,
provided that the utilization of such assets may not prejudice the Approved Work
Plans and Budgets.

 

8.                                      If, in accordance with the provisions of
paragraph 4, Contractor Group decides to undertake any works as foreseen in
paragraph 1(d), it shall pay Sonangol in cash and within thirty (30) days of the
date in which it exercises such right, an amount equal to all

 

--------------------------------------------------------------------------------

 

of the costs incurred by Sonangol in the relevant sole risk operations conducted
in accordance with paragraphs 1(a), 1(b) and 1(c) which directly led to the
works foreseen in paragraph 1(d).

 

9.                                      In addition to the amount referred to in
the preceding paragraph, Sonangol will also be entitled to receive from
Contractor Group an additional payment equal to two hundred percent (200%) of
the costs referred to in paragraph 8. Such additional payment shall be made in
cash and within ninety (90) days of the date on which Contractor Group exercises
its right referred to in the preceding paragraph.

 

10.                               If, in accordance with the provisions of
paragraph 4, Contractor Group decides to undertake any works foreseen in
paragraph 1(e), it shall pay Sonangol in cash, within thirty (30) days of the
date in which it exercises such right, an amount equivalent to the value of
total costs incurred by Sonangol in the sole risk operations which directly led
to the works foreseen in paragraph 1(e), less any payment made in accordance
with paragraph 8 above.

 

11.                               In addition to the amount referred to in the
preceding paragraph, Sonangol will also be entitled to receive twenty five
percent (25%) of Contractor Group’s share of Development Area Profit Oil
produced from this developed deposit until the value thereof as defined in
paragraph 13 of this Article equals one thousand percent (1000%) of the costs of
the operations referred to in paragraph 10.

 

12.                               If the operations described in paragraphs
1(e) and 1(f) are conducted at Sonangol’s sole risk and expense, Sonangol shall
receive one hundred percent (100%) of the Petroleum produced from the deposit
developed under such terms.

 

13.                               The Petroleum received by Sonangol under
paragraph 11 shall be valued at the Market Price calculated under the Petroleum
Activities Tax Law.

 

Article 31

 

(Operating Committee)

 

1.                                     The Operating Committee is the body
through which the Parties coordinate and supervise the Petroleum Operations and
shall be established within thirty (30) days of the Effective Date.

 

--------------------------------------------------------------------------------


 

2.                                     The Operating Committee has, among
others, the following functions:

 

(a)                                 to establish policies for the Petroleum
Operations and to define, for this purpose, procedures and guidelines as it may
deem necessary;

 

(b)                                 to review and, except as provided in
paragraph 12 of this Article 31, approve all Contractor Group’s proposals on
Work Plans and Budgets (including the location of Wells and facilities), the
General Development and Production Plan, Production Plans and Lifting Schedules;

 

(c)                                  to verify and supervise the accounting of
costs, expenses and expenditures and the conformity of the operating and
accounting records with the rules established in this Contract, in Annex C
hereof, in the Petroleum Activities Tax Law, and in other applicable
legislation;

 

(d)                                 to establish technical and other committees
whenever it deems necessary;

 

(e)                                  in general, to review and, except as
otherwise provided in this Contract, to decide upon all matters which are
relevant to the execution of this Contract, it being understood, however, that
in all events the right to declare a Commercial Discovery is reserved
exclusively to Contractor Group.

 

3.                                      The Operating Committee shall obey the
clauses of this Contract and it cannot decide on matters that by Law or this
Contract are the exclusive responsibility of the Concessionaire or Contractor
Group.

 

4.                                      The Operating Committee shall be
composed of four (4) members, two (2) of whom shall be appointed by Sonangol and
the other two (2) by Contractor Group. The Operating Committee meetings cannot
take place unless at least three (3) of its members are present.

 

5.                                      The Operating Committee shall be headed
by a Chairman who shall be appointed by Sonangol from among its representatives
and who shall be responsible for the following functions:

 

(a)                                 to coordinate and orient all the Operating
Committee’s activities;

 

--------------------------------------------------------------------------------


 

(b)                                 to chair the meetings and to notify the
Parties of the timing and location of such meetings, it being understood that
the Operating Committee shall meet whenever requested by any Party;

 

(c)                                  to establish the agenda of the meetings,
which shall include all matters which the Parties have asked to be discussed;

 

(d)                                 to convey to each Party all decisions of the
Operating Committee, within five (5) working days after the meetings;

 

(e)                                  to request from Operator any information
and to make recommendations that have been requested by any member of the
Operating Committee, as well as to request from Contractor Group any advice and
studies whose execution has been approved by the Operating Committee;

 

(f)                                   to request from technical and other
committees any information, recommendations and studies that he has been asked
to obtain by any member of the Operating Committee;

 

(g)                                  to convey to the Parties all information
and data provided to him by the Operator for this effect.

 

6.                                      In the case of an impediment to the
Chairman of the Operating Committee, the work of any meeting will be chaired by
one of the other members appointed by him for the effect.

 

7.                                      At the request of any of the Parties,
the Operating Committee shall prepare and approve, according to paragraph
11(c) of this Article, its internal regulations, which shall comply with the
procedures established in this Contract.

 

8.                                      At the Operating Committee meetings
decisions shall only be made on matters included on the respective agenda,
unless, with all members of the Operating Committee present, they unanimously
agree to make decisions on any matter not so included on the agenda.

 

9.                                      Each member of the Operating Committee
shall have one (1) vote and the Chairman shall in addition have a tie breaking
vote.

 

--------------------------------------------------------------------------------


 

10.                               Except as provided for in paragraph 11, the
decisions of the Operating Committee are taken by simple majority of the votes
present or represented, it being understood that any member may be represented
by written and duly signed proxy held by another member.

 

11.                               Unanimous approval of the Operating Committee
shall be required for:

 

(a)                                 approval of, and any revision to proposed
Exploration Work Plans and Budgets prepared after the first Commercial
Discovery;

 

(b)                                 approval of, and any revision to the
proposed General Development and Production Plan, the Production Plan, Lifting
Schedule and Development and Production Work Plans and Budgets;

 

(c)                                  establishment of rules of procedure for the
Operating Committee;

 

(d)                                 establishment of a management policy for the
carrying out of responsibilities outlined in paragraph 2 of this Article, namely
the procedures and guidelines as per paragraph 2(a) above.

 

(e)                                  determination of the estimated rate of
return as per Article 12.

 

12.                               Prior to the time of declaration of the first
Commercial Discovery, the Operating Committee shall review and give such advice
as it deems appropriate with respect to the matters referred to in paragraph
2(e) of this Article and with respect to Contractor Group’s proposals on
Exploration Work Plans and Budgets (including the location of Wells and
facilities). Following such review, Contractor Group shall make such revision of
the Exploration Work Plans and Budgets as Contractor Group deems appropriate and
shall transmit same Work Plans and Budgets to Sonangol, so that they may be
submitted for approval by the Ministry of Petroleum under the Petroleum
Activities Law.

 

13.                               The General Development and Production Plan,
the Development and Production Work Plans and Budget, together with the
Production Plans approved by the Operating Committee, shall be sent by the same
to Sonangol, for submission to the Ministry of Petroleum for approval under the
Petroleum Activities Law.

 

--------------------------------------------------------------------------------


 

14.                               Minutes shall be made of every meeting of the
Operating Committee and they shall be written in the appropriate record book and
signed by all members.

 

15.                               The draft of the minutes shall be prepared, if
possible, on the day that the meeting is held and copies of it shall be sent to
the Parties within the following five (5) working days, and their approval shall
be deemed granted if no objection is raised within ten (10) working days of the
date of receipt of the draft minutes.

 

Article 32

 

(Ownership of assets)

 

1.                                      Physical assets purchased by Contractor
Group for the implementation of the Work Plans and Budgets become the property
of Sonangol when purchased in Angola or, if purchased abroad, when landed in
Angola. Such physical assets will be used in Petroleum Operations, provided,
however, Contractor Group is not obligated to make any payments for the use of
such physical assets during the term of this Contract. This provision shall not
apply to equipment leased from and belonging to third parties or any entity
comprising Contractor Group.

 

2.                                     During the term of this Contract,
Contractor Group shall be entitled to full use in the Contract Area, as well as
in any other area approved by Sonangol, of all fixed and movable assets acquired
for use in the Petroleum Operations without charge to Contractor Group. Any of
Sonangol’s assets which Contractor Group agrees have become surplus to
Contractor Group’s then current and/or future needs in the Contract Area may be
removed and used by Sonangol outside the Contract Area, and any unrecovered
costs for such assets shall be fully recovered in that Year subject to the cost
recovery limit provided for in Article 11 hereof. Any of Sonangol’s assets other
than those considered by Contractor Group to be superfluous shall not be
disposed of by Sonangol except with agreement of Contractor Group so long as
this Contract is in force.

 

--------------------------------------------------------------------------------


 

Article 33

 

(Property and confidentiality of data)

 

1.                                      All information of a technical nature
developed through the conduct of the Petroleum Operations shall be the property
of Sonangol. Notwithstanding the above, and without prejudice to the provisions
of the following paragraphs, Contractor Group shall have the right to use and
copy, free of charge, such information for internal purposes.

 

2.                                      Unless otherwise agreed by Sonangol and
Contractor Group, while this Contract remains in force, all technical, economic,
accounting or any other information, including, without limitation, reports,
maps, logs, records and other data developed through the conduct of Petroleum
Operations, shall be held strictly confidential and shall not be disclosed by
any Party without the prior written consent of the other Party hereto. Provided,
however, that either Party may, without such approval, disclose the
aforementioned data:

 

(a)                                 to any Affiliate or potential assignee of
such Party upon such Affiliate or potential assignee giving a similar
undertaking of confidentiality;

 

(b)                                 in connection with the arranging of
financing or of a corporate reorganization upon obtaining a similar undertaking
of confidentiality;

 

(c)                                  to the extent required by any applicable
law, regulation or rule (including, without limitation, any regulation or
rule of any regulatory agency, securities commission or securities exchange on
which the securities of such Party or of any such Party’s Affiliates are
listed);

 

(d)                                 to employees, consultants, contractors or
other third parties as necessary in connection with Petroleum Operations upon
obtaining a similar undertaking of confidentiality.

 

3.                                      The Contractor Group’s obligation of
confidentiality of the information referred to in paragraph 2 above shall
continue after the termination of the Contract unless otherwise approved by
Sonangol.

 

4.                                      In the event that any entity
constituting Contractor Group ceases to hold an interest under this Contract,
such entity will continue to be bound by the provisions of this Article.

 

5.                                      To obtain offers for new Petroleum
Exploration and Production agreements, Sonangol may, upon informing Contractor
Group, disclose to third parties geophysical and

 

--------------------------------------------------------------------------------


 

geological data and information, and other technical data (the age of which is
not less than one (1) year) or Contractor Group’s reports and interpretations
(the age of which is not less than five (5) years).

 

6.                                      The confidentiality obligation contained
in this Article shall not apply to any information that has entered the public
domain by any means that is both lawful and does not involve a breach of this
Article.

 

Article 34

 

(Responsibility for losses and damages)

 

1.                                      Contractor Group, in its capacity as the
entity responsible for the execution of the Petroleum Operations within the
Contract Area, shall be liable to third parties to the extent provided under the
Law for any losses and damage it may cause to them in conducting the Petroleum
Operations and shall indemnify and defend Sonangol with respect thereto,
provided that Sonangol has given timely notice of the claims and opportunity to
defend.

 

2.                                      Contractor Group is also liable, under
the terms of the Law, for losses and damage which, in conducting the Petroleum
Operations, it may cause to the State and, in case of Contractor Group’s willful
misconduct, gross negligence or Serious Fault, to Sonangol.

 

3.                                      The provisions of the preceding
paragraphs 1 and 2 do not apply to losses and damage caused during Petroleum
Operations for account and risk of Sonangol, for which Sonangol shall indemnify
and defend Contractor Group, and in relation to which Contractor Group shall
only be liable for such losses and damage caused by its willful misconduct,
gross negligence or Serious Fault.

 

4.                                      If Contractor Group comprises more than
one entity the liability of such members is joint and several.

 

--------------------------------------------------------------------------------


 

Article 35

 

(Petroleum Operations risk management)

 

1.                                     The Contractor Group shall comply with
the provisions of Decree No. 39/01, of 22 June 2001, the respective regulations
and the relevant Angolan legislation, in respect of management of the risks of
Petroleum Operations.

 

2.                                     Management of the risks to which persons,
assets and income from Petroleum Operations are exposed shall include all the
activities referred to in Decree No. 39/01, of 22 June 2001, and other
activities which Sonangol and the Contractor Group may agree to include to
ensure an adequate financial protection.

 

3.                                     In relation to the risks relating to
Petroleum Operations, the Contractor Group shall take out and maintain insurance
contracts in accordance with the specifications and conditions which may be
approved by Sonangol.

 

4.                                     The Contractor Group shall carry out, in
cooperation with Sonangol, all the risk management activities provided for in
said Decree No. 39/01, of 22 June 2001, in accordance with the instructions,
rules and procedures approved by Sonangol.

 

Article 36

 

(Recruitment, integration and training of Angolan personnel)

 

1.                                      Contractor Group shall comply with
Decree-Law No. 17/09, of 26 June 2009, and ancillary regulations, as well as
applicable legislation regarding the recruitment, integration and training of
Angolan personnel.

 

2.                                      In planned, systematic and various ways
and in accordance with the provisions of this Article, Contractor Group shall
train all its Angolan personnel directly or indirectly involved in the Petroleum
Operations for the purpose of improving their knowledge and professional
qualification in order that the Angolan personnel gradually reach the level of
knowledge and professional qualification held by the Contractor Group’s foreign
workers. Such training shall also include the transfer of the knowledge of
petroleum technology and the necessary management experience so as to enable the
Angolan personnel to use the most advanced and appropriate technology in use in
the Petroleum Operations, including proprietary and patented technology, “know
how” and other confidential technology, to the extent permitted by applicable
laws and agreements, subject to appropriate confidentiality agreements.

 

--------------------------------------------------------------------------------


 

3.                                      Any of the entities comprising Contactor
Group that is subject to said Decree-Law No. 17/09, of 26 June 2009 must deliver
to Sonangol, physical and digital copy of the Program Contracts and respective
revisions signed with the Ministry of Petroleum under the referred Decree-Law
and its regulations, as well as the Human Resources Development Programs and all
documentation and correspondence with such Ministry and third parties on the
scope of said contracts and plans.

 

4.                                      Contractor Group agrees to require in
its contracts with subcontractors who work for Contractor Group for a period of
more than one (1) Year and which are subject to Angolan personnel recruitment,
integration and training obligations in accordance with the Law, compliance with
such obligations. Contractor Group further agrees to monitor compliance with the
aforementioned obligations.

 

5.                                      Contractor Group, through the Operator
shall accept, in a job assignment regime to train Sonangol technical personnel
in the execution of the Petroleum Operations. Costs incurred by Contractor Group
for acceptance for the job assignment and training programs for Sonangol
personnel shall be considered, as applicable, Exploration, Development,
Production and Administration and Services Expenditures for purposes of
Article 11.1.

 

Article 37

 

(Double taxation and change of circumstances)

 

1.                                      In order to avoid the international
double taxation of Contractor Group’s income, Sonangol shall favorably consider
any amendments or revisions to this Contract that Contractor Group may propose
as long as those amendments or revisions do not impact on Sonangol or Angola’s
economic benefits and other benefits resulting from the Contract.

 

2.                                      Without prejudice to other rights and
obligations of the Parties under the Contract, in the event that any change in
the provisions of any Law, decree or regulation in force in the Republic of
Angola occurs subsequent to the signing of this Contract which adversely affects
the obligations, rights and benefits hereunder, then the Parties shall agree on
amendments to the Contract to be submitted to the competent authorities for
approval, so as to restore such rights, obligations and forecasted benefits.

 

--------------------------------------------------------------------------------


 

Article 38

 

(Assignment)

 

1.                                      In accordance with the Law and the
Contract, each of the entities constituting Contractor Group may assign part or
all of its rights, privileges, duties and obligations under this Contract to an
Affiliate or, upon obtaining prior authorization from the Ministry of Petroleum,
to a non-Affiliate.

 

2.                                      Any third-party assignees shall become
holders of the rights and obligations deriving from this Contract and the Law.

 

3.                                      In the case of assignment to an
Affiliate of the assignor, the latter and the assignee shall remain jointly and
severally liable for strict compliance with the obligations of the Contractor
Group set forth in this Contract and relevant legislation.

 

4.                                      The legal documents required to effect
any assignment in accordance with the provisions of this Article shall specify
the participating interest which the third-party assignee will have in the
Contract and shall be submitted for the prior approval of Sonangol.

 

5.                                      In any of the cases foreseen in this
Article, the obligations of the assignor which should have been fulfilled under
the terms of this Contract and the applicable legislation at the date the
request for the assignment is made, must have been fully complied with.

 

6.                                      Sonangol has the right of first refusal
to acquire the participating interest that any member of Contractor Group
intends to assign to a non-Affiliate, which right should be exercised pursuant
to the following procedures:

 

(a)                                 the assignor company shall notify Sonangol
of the price and other essential terms and conditions of the proposed assignment
and the identity of the prospective assignee;

 

(b)                                 within thirty (30) days after receipt of the
notification referred to in the preceding subparagraph, Sonangol shall notify
the assigning company whether Sonangol elects to exercise the right of first
refusal;

 

--------------------------------------------------------------------------------

 

(c)                                  if Sonangol does not exercise the right of
first refusal by failing to give the notification referred to in the preceding
subparagraph, then Sonangol shall be deemed to have waived the right of first
refusal in respect of such assignment;

 

(d)                                 if Sonangol exercises the right of first
refusal by giving the notification referred to in paragraph 6(b) of this
Article, then Sonangol and the assignor company shall execute the assignment
under the terms and conditions contained in the notification referred to in
paragraph 6(a) of this Article.

 

7.                                       In the event of Sonangol not exercising
the right of first refusal referred to in the preceding paragraph, such right
shall pass to the associates of Sonangol which enjoy the status of national
company as provided for in Article 31.3 of The Petroleum Activities Law, and
shall be exercised, duly adapted, under the terms of the procedures set forth in
the subparagraphs of the preceding paragraph.

 

8.                                       Except as otherwise expressly provided
in this Contract, upon completion of an assignment made by one of the entities
constituting Contractor Group to a non-Affiliate, such assignor shall have no
further rights or obligations with respect to the part of the participating
interest so assigned.

 

Article 39

 

(Termination of the Contract)

 

1.                                       Subject to the provisions of the Law
and of any contractual clause, Sonangol may terminate this Contract if
Contractor Group:

 

(a)                                  interrupts Production for a period of more
than ninety (90) days with no cause or justification acceptable under normal
international petroleum industry practice;

 

(b)                                 continuously refuses with no justification
to comply with the Law;

 

(c)                                   intentionally submits false information to
the Executive Power or to Sonangol;

 

(d)                                 discloses confidential information related
to the Petroleum Operations without having previously obtained the necessary
authorization thereto if such disclosure causes prejudice to Sonangol or the
State;

 

--------------------------------------------------------------------------------


 

(e)                                  assigns any part of its interests hereunder
in breach of the rules provided for in Article 38;

 

(f)                                    is declared bankrupt by a court of
competent jurisdiction;

 

(g)                                 does not comply with any final decision
resulting from an arbitration process conducted under the terms of the Contract,
after all adequate appeals are exhausted;

 

(h)                                 does not fulfill a substantial part of its
duties and obligations resulting from the Law, the Concession Decree and from
this Contract;

 

(i)                                     intentionally extracts or produces any
mineral which is not covered by the object of this Contract, unless such
extraction or production is expressly authorized or unavoidable as a result of
operations carried out in accordance with accepted international petroleum
industry practice.

 

2.                                       Sonangol may also terminate the
Contract if the majority of the share capital of any entity constituting
Contractor Group is transferred to a non-Affiliate third party without having
obtained the prior required authorization from Sonangol.

 

3.                                       If Sonangol considers that one of the
aforesaid causes exists to terminate this Contract, it shall notify Contractor
Group in writing in order for it, within a period of ninety (90) days, to remedy
such cause. The said notification shall be delivered by the official method
foreseen in the Law, and by recorded delivery which shall be signed by the
entity to which it is addressed. If, for any reason, this procedure is
impossible, due to a change of address which has not been notified pursuant to
this Contract, publication of the notice in one of the most read daily
newspapers in Luanda shall be considered to be as valid as if delivered. If,
after the end of the ninety (90) day notice period such cause has not been
remedied or removed, or if agreement has not been reached on a plan to remedy or
remove the cause, this Contract may be terminated in accordance with the
provisions mentioned above.

 

4.                                       The termination of the Contract
envisaged in this Article shall occur without prejudice to any rights which may
have accrued to the Party which has invoked it in relation to the other Party,
in accordance with this Contract, the Concession Decree or the Law.

 

--------------------------------------------------------------------------------


 

5.                                       If any of the entities constituting
Contractor Group, but not all of them, gives Sonangol due cause to terminate
this Contract pursuant to the provisions of paragraphs 1 and 2 above, then such
termination shall take place only with respect to such entity or entities and
the rights and obligations that such terminated entity or entities hold or are
bound to under this Contract, except as provided in the preceding paragraph,
shall revert to Sonangol without compensation.

 

Article 40

 

(Confidentiality of the Contract)

 

Sonangol and Contractor Group agree to maintain the confidentiality of this
Contract, provided, however, either Party may, without the approval of the other
Party, disclose this Contract:

 

(a)                                  to any Affiliate or potential assignee of
such Party upon such Affiliate or potential assignee giving a similar
undertaking of confidentiality;

 

(b)                                 in connection with the arranging of
financing or of a corporate reorganization upon obtaining a similar undertaking
of confidentiality;

 

(c)                                  to the extent required by any applicable
Law, legislation or regulation (including, without limitation, any requirement
or rule of any regulatory agency, securities commission or securities exchange
on which the securities of such Party or any of its Affiliates may be listed);

 

(d)                                 to employees, contractors, consultants and
other third parties as necessary in connection with the execution of Petroleum
Operations upon obtaining a similar undertaking of confidentiality.

 

Article 41

 

(Dispute resolution)

 

1.                                       Any disputes, differences or claims
arising out of this Contract or relating thereto, or relating to the
interpretation, breach, termination or invalidation of the same, may be resolved
by agreement of the Parties, on the basis of principles of good faith and fair
balance of the Parties’ interests.

 

--------------------------------------------------------------------------------


 

2.                                       If the disputes, differences or claims
referred to in the preceding paragraph cannot be resolved amicably within ninety
(90) days, or such longer period as the Parties may agree, after the date of
notice of such dispute or within any other period of time mutually agreed by the
Parties, then Sonangol or Contractor Group may submit such dispute to the
Secretariat of the International Chamber of Commerce, as the administrator, to
be finally and exclusively settled by arbitration, in accordance with the
UNCITRAL Rules of Arbitration of 1976 as existing on the Effective Date.

 

3.                                       The number of arbitrators shall be
three (3). One (1) arbitrator shall be appointed by Sonangol, one (1) by
Contractor Group and the third arbitrator, who shall be Chairman of the
Arbitration Tribunal, shall be jointly appointed by Sonangol and the Contractor
Group. If an arbitrator is not appointed within thirty (30) days of the notice
from Sonangol or the Contractor Group is sent to the other Party requesting that
the appointment be made, then such arbitrator shall be appointed by the
International Chamber of Commerce of Paris.

 

4.                                      The arbitration tribunal shall decide
according to the Angolan substantive law.

 

5.                                       The arbitration tribunal shall be set
up in Luanda, shall apply Angolan law, and the language of arbitration shall be
Portuguese. The tribunal will make all best efforts to render a final award
within a Year of its appointment, although failure to do so will not invalidate
any award rendered thereafter.

 

6.                                       The Parties agree that this arbitration
clause is an explicit waiver of immunity against validity and enforcement of the
award or any judgment thereon and the award shall be final, binding and
enforceable against any Litigant in any court having jurisdiction in accordance
with its laws.

 

Article 42

 

(Force Majeure)

 

1.                                       Non-performance or delay in performance
by Sonangol or Contractor Group, or both of them, of any of the contractual
obligations, except an obligation to pay money, shall be excused if, and to the
extent that, such non-performance or delay is caused by Force Majeure.

 

--------------------------------------------------------------------------------


 

2.                                       If the Force Majeure restrains only
temporarily the performance of a contractual obligation or the exercise of a
right subject to a time limit, the time given in this Contract for the
performance of such obligation or the exercise of such right and for the
performance or exercise of any right or obligation dependent thereon, and, if
relevant, the term of the Contract, shall be suspended until the restoration of
the status quo prior to the occurrence of the event(s) constituting Force
Majeure, it being understood, however, that such suspension shall apply only
with respect to the parts of the Contract Area which have been affected.

 

3.                                       “Force Majeure,” for the purposes of
this Article, shall be any occurrence which is unforeseeable, unavoidable and
beyond the reasonable control of the Party claiming to be affected by such
event, such as, and without limitation, state of war, either declared or not,
rebellions or mutinies, strikes, natural catastrophes, fires, earthquakes,
communications cuts and unavoidable accidents.

 

4.                                       The Party which understands that it may
claim a situation of Force Majeure shall immediately serve notice to the other
Party, and shall use all reasonable efforts to correct the situation of Force
Majeure as soon as possible.

 

Article 43

 

(Applicable Law)

 

This Contract shall be governed by and construed in accordance with Angolan Law.

 

Article 44

 

(Language)

 

This Contract has been prepared and signed in the Portuguese language which
shall be the only valid official version for the purpose of establishing the
rights and obligations of the Parties.

 

Article 45

 

(Offices and service of notice)

 

1.                                       Sonangol and Operator shall maintain
offices in Luanda, Republic of Angola, where communications and notices foreseen
in this Contract must be validly served.

 

2.                                      Sonangol’s office for the purpose of
serving notices is:

 

Rua Rainha Ginga nº 29 — 31, 20º Andar

 

--------------------------------------------------------------------------------


 

Luanda

República de Angola

Fax: 244 226 643 146; 244 222 391 915

 

3.               Operator’s office for the purpose of serving notices is:

 

Rua do 1º Congresso do MPLA, nº 41 (Edifício CIF Luanda 1), 17º andar

Ingombota

Luanda

Republic of Angola

Fax: 244 222 331 687

 

4.                                       Sonangol and Contractor Group shall
communicate to each other in writing and with reasonable notice any change of
their offices referred to in the preceding paragraphs, if such occurs.

 

Article 46

 

(Captions and headings)

 

Captions and headings are included in this Contract for the sole purpose of
systematization and shall have no interpretative value.

 

Article 47

 

(Effectiveness)

 

This Contract shall come into effect on the Effective Date.

 

IN WITNESS WHEREOF, the Parties hereto have signed this Contract in Portuguese
language in Luanda, this 20th day of December of 2011.

 

Sociedade Nacional de Combustíveis de Angola, Empresa Pública - (Sonangol, E.P.)

Represented by:

/s/ Manuel Vicente

 

 

 

 

CIE Angola Block 20 LTD.

 

Represented by:

/s/ Joseph Bryant

 

 

Sonangol Pesquisa e Produção, S.A.

 

--------------------------------------------------------------------------------


 

Represented by:

/s/ Bento Lourenco

 

 

 

 

And

 

 

 

 

 

Represented by:

/s/ Fernando Santos

 

 

 

 

BP Exploration Angola (Kwanza Benguela) Limited

 

Represented by:

/s/ Martyn Morris

 

 

 

China Sonangol International Holding Limited

 

Represented by:

/s/ Rongsheng Jiang

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

DESCRIPTION OF THE CONTRACT AREA

 

This Annex is part of the Contract.

The Contract Area submitted on the attached map is limited by the lines defined
by points 1 to 10, included in the following perimeter:

 

1.                                       The interception point among the
Parallel 9° 15’ 00.00” S and Meridian 12º 05’ 00.00” E, is the Point 1 with the
coordinates: Latitude 9° 15’ 00.00” S and Longitude 12º 05’ 00.00” E. From this
point towards East direction along the Parallel 9° 15’ 00.00” S until
intercepting the Meridian 12º 40’ 00.00” E, is located the Point 2, its
coordinates are: Latitude 9° 15’ 00.00” S and Longitude 12º 40’ 00.00” E. From
this point towards South direction along the Meridian 12º 40’ 00.00”E until
intercepting the Parallel 9° 55’ 00.00” S, is the Point 3 with the coordinates:
Latitude 9° 55’ 00.00” S and Longitude 12º 40’ 00.00” E. From this point towards
West direction along the Parallel 9° 55’ 00.00” S until it intercepting the
Meridian 12º 10’ 00.00” E, is the Point 4 with the coordinates: Latitude 9° 55’
00.00” S and Longitude 12º 10’ 00.00” E. From this point towards North direction
along the Meridian 12º 10’ 00.00” E until intercepting the Parallel 9° 45’
00.00” S, is the Point 5 with the coordinates: Latitude 9º 45’ 00.00” S and
Longitude 12° 10’ 00.00” E. From this point towards West direction along the
Parallel 9° 45’ 00.00” S until intercepting the Meridian 12º 05’ 00.00” E, is
the Point 6 with the coordinates: Latitude 9º 45’ 00.00” S and Longitude 12º 05’
00.00” E. From this point towards North direction along the Meridian 12º 05’
00.00” E until intercepting the Parallel 9° 40’ 00.00” S, is the Point 7 with
the coordinates: Latitude 9° 40’ 00.00” S and Longitude 12º 05’ 00.00” E. From
this point towards West direction along the Parallel 9° 40’ 00.00” S until
intercepting the Meridian 12º 00’ 00.00” E, is the Point 8 with the coordinates:
Latitude 9° 40’ 00.00” S and Longitude 12º 00’ 00.00” E. From this point towards
North direction along the Meridian 12º 00’ 00.00” E until intercepting the
Parallel 9° 20’ 00.00” S, is the Point 9 with the coordinates: Latitude 9° 20’
00.00” S and Longitude 12º 00’ 00.00” E. From this point towards East direction
along the Parallel 9° 20’ 00.00” S until intercepting the Meridian 12º 05’
00.00” E, is the Point 10 with the coordinates: Latitude 9° 20’ 00.00” S and
Longitude 12º 05’ 00.00” E. And finally, from this point towards North direction
along the Meridian 12º 05’ 00.00” E until intercepting Point 1.

 

2.                                       The mentioned coordinates are referred
to the Datum of Camacupa within the ellipsoid of Clarke 1880.

 

--------------------------------------------------------------------------------


 

[g13513km13i001.jpg]

 

--------------------------------------------------------------------------------


 

Annex C

 

Accounting

and

financial procedures

 

--------------------------------------------------------------------------------

 

Annex C

 

Accounting and financial procedures

 

The present Annex is an integral part of the Production Sharing Contract dated
December 20, 2011 signed between Sonangol, as one Party, and Cobalt, Sonangol
P&P, BP and China Sonangol, as the other Party, as referred to in Article 2 of
said Contract.

 

Article 1

 

(General provisions)

 

1.1                                             Definitions

 

The terms used in this Annex shall have the same meaning as was given to them in
the Contract.

 

1.2                                             Purpose, cost duplication and
accounting records

 

(a)                                 The purpose of the Accounting and Financial
Procedures is to establish some of the rules and principles that, under the
Petroleum Activities Tax Law, should be contractually agreed upon, setting forth
equitable methods for determining the expenditures and revenues of the Petroleum
Operations in accordance with the “Petroleum Operations Information System
(SIOP)”, approved under the Joint Executive Decree No. 7/88, of March 26, 1988,
as amended, and under generally accepted accounting principles.

 

(b)                    It is the Parties’ intention that there shall not be any
duplication of any recoverable cost.

 

(c)                      Each of the entities of which the Contractor Group is
made up has the responsibility of keeping its own accounting records for the
purpose of satisfying all legal requirements and justifying tax returns or any
other accounting reports

 

--------------------------------------------------------------------------------


 

requested by any government authority or Sonangol in respect of the Petroleum
Operations.

 

(d)                     In order to permit each entity of which Contractor Group
is comprised to keep such accounting records, the Operator shall prepare the
Joint Account in such a manner as to permit the entities in question to satisfy
any legal and contractual obligations to which they are bound.

 

1.3                                             Units and exchange rates

 

(a)                     The measurements required under this Annex will be made
in metric units and in Barrels.

 

(b)                    All the accounting books, demonstrative tables, results,
charts, accounting reports and correspondence shall be written up in Portuguese
language and registered in local currency as required by Law and in US dollars.
For the purpose of Cost Recovery Crude Oil and Profit Oil calculation in
accordance with Article 11 and Article 12 of the Contract, the Parties shall
exclusively take into account the accounting books, demonstrative tables,
results, charts and accounting reports expressed in US dollars.

 

(c)                     If necessary for the internal use of the Contractor
Group, the referred accounting books, charts of results, and accounting reports
and correspondence may also be written up in other languages, currencies and
units of measurement after obtaining the prior approval of Sonangol.

 

(d)                    Exchange rate fluctuations shall not constitute any gain
or loss either for Sonangol or the Contractor Group.

 

(e)                      The Operator shall supply Sonangol with a description
of the procedures adopted for the calculation of the exchange rate differences,
as well as the respective policies for protection from exchange rate
fluctuations.

 

(f)                       Gains and losses, realized or unrealized, as a result
of foreign exchange fluctuations will be registered individually and separately
in the Joint Account, under their own heading.

 

2

--------------------------------------------------------------------------------


 

The Operator shall supply Sonangol with a statement taken from the accounting
records in respect of the foreign exchange rate differences calculated each
Quarter, up until twenty-one (21) days from the end of the Quarter in question.

 

(g)                     Sonangol, within thirty (30) days of receipt of the
statement referred to in the previous subparagraph, shall notify the Operator of
its position in respect of the amounts of foreign exchange rate differences
accepted as recoverable.

 

(h)                     The approved differences in the foreign exchange rates
shall then be accounted for as yearly charges or profits under the heading
“Administration and Services”, to be imputed to the activities of Exploration,
Development and Production under the Petroleum Activities Tax Law.

 

(i)                         The amounts received and expenses incurred in local
currency or in United States dollars shall be converted from local currency into
United States dollars or United States dollars into local currency at the buying
and selling rates published by the Banco Nacional de Angola in the last working
day of the Month before the Month in which the amounts were received or paid, or
the rate of any other day agreed by the Parties.

 

(j)                         The costs of depreciation and amortization will be
translated or converted at the exchange rate prevailing on the date of purchase
of the original asset.

 

1.4               Payments

 

(a)                     All payments between Sonangol and each of the entities
constituting the Contractor Group, under the Contract shall be made in United
States dollars or in other currencies accepted by Sonangol and each of the
entities constituting the Contractor Group, to a bank account solely held by the
Party to which payment is made.

 

(b)                     Any payments required under the Contract or derived from
same, principally premiums, rents and penalties for non-compliance with the
minimum work program, as well as the payments as a result of the purchase rights
of Crude Oil

 

3

--------------------------------------------------------------------------------


 

by Contractor Group shall be made within thirty (30) days from the end of the
Month during which the payment obligation was incurred.

 

(c)                      If one of the Parties has not in due time paid the sums
due under the Contract to the other Party, payment of interest shall be added to
such sums due for each day such sums are overdue at an annual rate equal to the
London Inter Bank Offered Rate (LIBOR) for six (6) Months, as quoted at
11.00 a.m. London time on the first working day of each Month that this sum is
overdue, by the London office of Bank of America, plus two (2) percentage
points.

 

1.5                                             Financial and operational audit
and Sonangol’s rights of inspection

 

(a)                     The accounting records maintained by Contractor Group
shall be audited on an annual basis to be carried out by an international
independent auditing company to be chosen by Sonangol after consulting the
Contractor Group.

 

The inspection to be carried out by the auditors shall be based on generally
accepted auditing principles.

 

(b)                     Contractor Group shall supply all records, documents and
explanations requested by the auditors and allow them to carry out the checks
considered necessary within the scope of their work.

 

(c)                      The expenditures incurred on the aforementioned audit
shall be classified by Contractor Group as Administration and Services
Expenditures.

 

(d)                     A copy of each audit report shall be given to the
Ministry of Finance, to Sonangol and to each entity of which the Contractor
Group is comprised within a period of six (6) Months after the end of the
respective Civil Year.

 

(e)                                     In addition to the provisions of
paragraph (a) above, Sonangol will have the permanent right, either on its own
or through third parties, and upon giving reasonable notice to Contractor Group,
to carry out operational inspections or audits considered to be necessary in
respect of facilities, studies, accounts, records, documents, contracts, goods
or assets of any kind in such a manner as

 

4

--------------------------------------------------------------------------------


 

to verify compliance with the contractual provisions. The costs of such an audit
will be borne by Sonangol.

 

(f)                        When carrying out the audits referred to in this
Article, the auditors may inspect and check, by means of reasonable notice by
Sonangol to the Contractor Group, all expenditures and revenues connected with
Petroleum Operations, such as accounting books, accounting entries, inventories,
vouchers, payment slips, invoices, contracts or subcontracts of any kind related
to the Contract and any other documents, correspondence and records of
Contractor Group necessary for auditing and checking expenditures and revenues.

 

(g)                     In addition, the auditors have the right, in respect of
such inspections and audits, to visit and examine, provided that they give
reasonable notice, all locations, installations, houses, warehouses and offices
of Contractor Group in Angola and/or any other location provided that they are
used for the Petroleum Operations, including visits to the personnel working on
these operations.

 

(h)                     The costs of the examination and inspection of records
located outside Angola without Sonangol’s authorization will be borne by
Contractor Group and are not recoverable.

 

(i)                         All accounting records, sales statements, books and
accounts connected with the Petroleum Operations will be accepted as true and
accurate after a period of twenty-four (24) Months from the end of the Fiscal
Year to which they refer, unless if within this same period, Sonangol or any
member of the Contractor Group express any objection to them in writing.

 

(j)             Sonangol may extend the twenty-four (24) Month period by an
additional twelve (12) Month period by providing Contractor Group written notice
of such extension not later than sixty (60) days prior to the end of the initial
twenty-four (24) Month period.

 

(k)                      Notwithstanding the period of twenty-four (24) Months
referred to in the previous subparagraph having expired, if there is any
evidence that the Operator is guilty of willful misconduct or gross negligence
in conducting the Petroleum

 

5

--------------------------------------------------------------------------------


 

Operations during the expired periods, Sonangol will have the right to carry out
additional audits in respect of these periods.

 

(l)                         All adjustments as a result of the audits referred
to in this Article, when agreed and approved by the Operating Committee, shall
be promptly adjusted in the Joint Account.

 

(m)                   If any disputes between Sonangol and the Contractor Group
in respect of outstanding verifications in the audits carried out still remain,
these cases of dispute will be entrusted for purposes of resolution to an
international and independent audit company agreed between the Parties.

 

(n)                     If any of the Parties disagrees with the resolution put
forward by the aforementioned international and independent audit company, the
dissenting Party shall notify the other Party for the case in dispute to be
resolved under Article 41 of the Contract.

 

(o)                     Notwithstanding the provisions of this Article, all
documents therein referred to shall be available for inspection by Sonangol for
five (5) Years after the date of their being drawn up.

 

(p)                     This Article will neither take the place of nor lessen
the legal obligations of Contractor Group arising from Angolan fiscal and
commercial legislation.

 

1.6     Sharing of Development expenditures

 

In order to observe the rule relating to the sharing of expenditures which are
common to several Development Areas as provided under Article 23.2 c) iii) of
Law nº 13/04, of December 24, the following rules are agreed:

 

a)   If Production from the Development Areas has not yet started, the sharing
of common expenditures shall be pro-rata to the declared and approved reserve
volumes for each of the Development Areas in question;

 

6

--------------------------------------------------------------------------------


 

b)   When one or more, but not all, of the Development Areas referred to in the
preceding paragraph have started Production, the sharing of common expenditures
shall be pro-rata having into account the following:

 

i)                                        For the Development Areas which have
not yet started Production - The annual Production volume as forecast for the
first Year in the General Development and Production Plan as approved by the
Ministry of Petroleum under Article 63 of Law nº 10/04, of November 12;

 

ii)                                     For the Development Areas which have
started Production - The actual annual Production.

 

c)  If the actual annual Production of the Development Areas which have not yet
started Production is different from the Production forecast in the General
Development and Production Plan, the sharing of expenditures among the different
Development Areas shall be adjusted accordingly.

 

Article 2

 

(Expenditures and revenues of Contractor Group)

 

2.1                                          The expenditures incurred under the
Petroleum Operations shall be debited to the Joint Account in accordance with
the principles set out in the Petroleum Activities Tax Law, the Contract and
this Annex.

 

2.2                                          Each member of the Contractor Group
will undertake the accounting procedure for its share of Crude Oil exports with
the respective revenues not being credited to the Joint Account.

 

2.3                                          The expenditures shall be
classified in accordance with the “Petroleum Operations Information System
(SIOP)” and will be recoverable under Article 11 of the Contract.

 

2.4                                          The services and prices of
technical/administrative assistance provided by the Affiliates of the Operator
or of Sonangol to the Petroleum Operations shall meet the following conditions
for the purposes of their eligibility as expenses imputable to the Joint
Account:

 

7

--------------------------------------------------------------------------------


 

I.                                         The categories of services provided
by the Affiliates of the Operator or of Sonangol for the running and carrying
out of the Petroleum Operations in the technical and administrative domain, are
as follows:

 

Exploration

 

-                          Study of the soil and setting up of drilling
equipment.

 

-                          Planning of seismic acquisition.

 

-                          Seismic processing and interpretation.

 

-                          Geophysical analyses.

 

-                          Geological and geochemical studies.

 

-                          Rock and fluid studies.

 

-                          Thermodynamic analyses.

 

-                          Interpretation of diagraphics.

 

-                          Reservoir analysis and studies.

 

-                          Health, safety and environmental technical audits.

 

-         Ocean current measurements.

 

-         Environmental studies

 

Development

 

-                          Studies of the subsurface for the purpose of
determining the best manner of recovering hydrocarbons, 2D and 3D geophysics,
production geology, modeling and simulation of deposits as an integral part of
economic reservoir exploitation and conservation.

 

8

--------------------------------------------------------------------------------


 

-                          Architectural and engineering studies for the purpose
of preparing the file on the preliminary project and the file on the basic
engineering involved.

 

-                          Project management.

 

-                          Water and gas injection studies.

 

-                          Specific studies for the purpose of enhanced recovery
and cost control.

 

-                          Improvement of drilling and completion methods and
equipment.

 

-                          Safety procedures program.

 

-                          Health, safety and environmental technical audits.

 

-                          Environmental studies

 

Production

 

-                          Analysis of fluids produced.

 

-                          Optimization studies.

 

-                          Improvement and control of equipment.

 

-                          Lifting schedule studies.

 

-                          Corrosion control program and studies.

 

-                          Health, safety and environmental technical audits.

 

-                          Environmental studies

 

Administration and Services

 

-                          Provision of data processing services.

 

9

--------------------------------------------------------------------------------


 

-                          Maintenance program and inventory control evaluation
and studies.

 

-                          Performance of the obligations contemplated in Annex
F.

 

II.                                                 The above referred list is
exhaustive and may only be altered with the approval of Sonangol.

 

III.                                             Such services in relation to
each Fiscal Year shall be set out, duly discriminated under their own heading,
as an integral part of the Work Plans and Budgets, of the Petroleum Operations
Procedures Document if signed between Sonangol and the Contractor Group under
Article 9 of the Contract.

 

IV.                                             At the time of the presentation
of the Work Plans and Budgets, the Operator shall also submit for the approval
of Sonangol the estimate of the applicable tariffs for the budgeted Year, as
well as the number of hours and purpose of each work order.

 

V.                                                 Those services, once
budgeted, will be subject to specific work orders which shall be previously
approved by Sonangol at the request of the Operator, either by means of a global
“Master Order” for each category, or individually, on a case by case basis.

 

VI.                                             These work orders shall contain
an estimate of the number of hours necessary for the carrying out of the
services, a reasonable description of the services desired, the professional
ranking of the workers required to perform them and the agreed tariffs.

 

Whenever the actual costs which have been incurred and invoiced are more than
ten percent (10%) or ten thousand United States dollars (U.S.$ 10.000.00)
higher, whichever is greater, than those budgeted, the recovery of the
difference will be submitted to Sonangol for approval.

 

 

VII.                                         For each approved work order, the
reference to the technical reports shall be attached to the respective invoice
and the technical report shall be filed by the Operator in Angola. The tariffs
and the parent

 

10

--------------------------------------------------------------------------------

 

company or its Affiliates’ debts relating to work orders shall be certified
annually by an independent auditor, to confirm whether or not they include any
element of profit or loss.

 

VIII.                                 The approval for individual services whose
budgeted worth is equal to or more than fifty thousand United States dollars
(U.S. $50,000.00) is only definitive in respect of each of these services if
Sonangol does not put forward any objections within a period of forty (40) days
from the date of receipt of the request made by the Operator.

 

IX.                                           Approval for individual services
whose budgeted worth is less than fifty thousand United States dollars (U.S.
$50,000.00) is implicit, with, however, the Operator proceeding according to the
description provided in number VII above.

 

X.                                                As regards unforeseen services
which, for such reason, are not set out in the Approved Work Plans and Budgets
such services can only be ordered by the Operator after approval has been given
by Sonangol whatever their estimated cost.

 

XI.                                           In respect of all the services for
technical and administrative assistance provided by the Affiliates of the
Operator, not covered by this paragraph, an annual global price (“forfait”) of
one per cent (1%) is hereby agreed, levied on the direct Exploration
expenditures.

 

XII.                                      The services whose provision is
remunerated by the annual global price fixed in number XI above include, but are
not limited to, for example, purchases and traffic, human resources management,
market consultancy, negotiations, revisions and supervision of contracts, banks,
invoicing, credits, accounts, general services, communications, methods,
internal procedures and controls, technological advances resulting from
scientific research in diverse fields, insurance and legal assistance,
assistance to personalities, assistance to agents undergoing training and safety
of operations.

 

11

--------------------------------------------------------------------------------


 

XIII.                                 The amounts arising from the levying of
the percentage established in number XI above are considered to be
Administration and Services Expenditures which are recoverable under the
Petroleum Activities Tax Law.

 

XIV.                                  Expenditures incurred on personnel and
associated costs in respect of the personnel of the Affiliates of the Operator
or of Sonangol employed on the Petroleum Operations for short and long-term
periods are not included in the services of technical and administrative
assistance set out in this paragraph 2.4 and may be recovered as personnel
expenditures under the terms set out in the Petroleum Activities Tax Law.

 

XV.                                            Other services provided by the
Affiliates of the Operator and Affiliates of Sonangol shall be debited at prices
which are not higher than the most favorable prices charged by third parties for
similar services.

 

2.5                               Expenditures with materials for Petroleum
Operations shall meet the following conditions for the purposes of their
eligibility as expenses imputable to the Joint Account:

 

(a)                     The amount of such expenditures shall not be greater
than the prices generally in force on the open market for impartial transactions
devoid of favoritism for materials and equipment of the same quality available
at the right time, with due consideration of freight and other similar costs.

 

(b)                     The materials and equipment necessary for the Petroleum
Operations may also be acquired from Sonangol and its Affiliates and/or any
entity constituting Contractor Group and their Affiliates, under the following
conditions:

 

I.                                               The new materials and
equipment, classified as category “A” shall be invoiced at the vendor’s lowest
price or at the international price in force.

 

This amount shall not be greater than the prices generally in force in normal
“arm’s length sales” transactions on the open market.

 

12

--------------------------------------------------------------------------------


 

II.                                               Used materials and equipment
which are in good condition and which can be reused without the need for repair
shall be considered as category “B” and debited at seventy five percent (75%) of
the current price of the material and equipment set out in the previous number.

 

III.                                          Materials and equipment which
cannot be considered as category “B” but which:

 

(i)             after general repair may be usable for its original purpose as
good second hand materials and equipment;

 

(ii)          may be usable for its original purpose but for which its repair is
not recommendable;

 

(iii)            shall be classified as category “C” and debited at fifty
percent (50%) of the current price of material and equipment set out in number
I.

 

IV.                                           An amount compatible with their
use will be attributed to materials and equipment which cannot be classified
under “B” or “C.”

 

V.                                                When the use of materials and
equipment is temporary and their application on the Petroleum Operations does
not justify the reduction in price under the terms indicated in numbers II and
III, they will be debited on the basis of their utilization.

 

(c)                      Insofar as it is adequate for the purposes of the
prudent, efficient and economic conduct of the Petroleum Operations, materials
and equipment for use on the Petroleum Operations shall only be purchased or
supplied on the basis of a foreseeable and reasonable use and any excessive
accumulation of stock shall be avoided.

 

(d)                     In the case of materials and equipment supplied by
Sonangol and its Affiliates and/or any entity constituting Contractor Group and
their Affiliates, they will not guarantee such materials and equipment beyond
the guarantee of the supplier or manufacturer and in the case of defective
materials and equipment, any

 

13

--------------------------------------------------------------------------------


 

adjustments received by Sonangol and its Affiliates and/or any entity
constituting Contractor Group and their Affiliates either from suppliers or from
manufacturers, shall be credited to the Joint Account under the Petroleum
Activities Tax Law.

 

Article 3

 

(Calculation and accounting rules for abandonment costs)

 

For purposes of cost recovery under Article 23.2 (d) III of the Petroleum
Activities Tax Law, the calculation and accounting of the abandonment costs
shall be made according to the terms set forth in the following subparagraphs:

 

(a)                     no later than ninety (90) days before the beginning of
the Civil Year for which the Operator forecasts that the cumulative production
of each of the Development Areas will lead to a situation in which the
recoverable reserves of these Development Areas at the end of the Year in
question represent less than:

 

50% of the declared recoverable reserves under 50 million Barrels

 

or

 

30% of declared recoverable reserves above 50 million Barrels but not more than
100 million Barrels

 

or

 

25% of declared recoverable reserves above 100 million Barrels,

 

the Operator shall provide Sonangol with a technical study for the alternative
possibilities of abandonment and its best calculations of the estimated
abandonment costs in respect of each Development Area for approval purposes;

 

14

--------------------------------------------------------------------------------


 

(b)                     the estimate referred in the previous subparagraph shall
be up to date and inflated by reference to the estimated date for the execution
of the abandonment operations in each of the Development Areas;

 

(c)                      after the approval of Sonangol and beginning in the
Year referred to above, the Operator shall calculate, on a three-month basis,
the abandonment costs quarterly recoverable using the method of the production
unit, in accordance with the following formula:

 

Quarterly production (MMBBLS)

 

 

 

X

Total approved abandonment costs minus the amounts paid pursuant to
subparagraph(e) below minus the accrued interest

 

 

=

Abandonment costs quarterly recoverable

 

Declared recoverable reserves (MMBBLS) minus the cumulative Production up to the
beginning of the Quarter (MMBBLS)

 

(d)                     the amount calculated under subparagraph (c) above shall
be imputed to the Production Expenditures of the respective Development Area,
with this imputation not constituting a direct expenditure for the purpose of
imputation of the Administration and Services Expenditures in accordance with
Petroleum Activities Tax Law;

 

(e)                      an amount which is equivalent to the amount calculated
in accordance with subparagraph (c) above shall be paid by Contractor Group to
Sonangol not later than thirty (30) days after the end of the Quarter in
question.

 

(f)                      no later than ninety (90) days before the beginning of
each subsequent Civil Year, the Contractor Group may submit to Sonangol a
revised estimate of the abandonment costs and declared recoverable reserves
which, once approved by Sonangol, shall be used in the ensuing Civil Year for
the purposes of calculating the recoverable abandonment costs under
subparagraphs (c) and (e) above.

 

15

--------------------------------------------------------------------------------


 

Article 4

 

(Rules on strategic materials reserves)

 

Pursuant to Article 23.2 (g) of the Petroleum Activities Tax Law, the materials
classified by the Operator as strategic spare parts, which constitute a security
stock for guaranteeing the satisfactory carrying out of the Petroleum
Operations, will be imputed to the Petroleum Operations in accordance with the
following conditions:

 

(a)                     the Operator shall submit to Sonangol a list of the
materials classified as strategic spare parts, for the purposes of the approval
of the respective classification;

 

(b)                     the materials referred to in the previous subparagraph
shall be registered in the accounts, at the time of their acquisition under the
heading of “Stock” as set out in Article 23.2 (f) of the Petroleum Activities
Tax Law, under their own subheading;

 

(c)                      their imputation to the centers of costs recovery
established in the Petroleum Activities Tax Law shall be made on the basis of
their specific use for replacement or after four (4) Years beginning from the
Year of acquisition, whichever occurs earlier;

 

(d)                     in the case of the imputation referred to in
subparagraph (c) be made by reference to the condition of the four (4) Years
elapsed, the imputation, in respect of materials not used on the Petroleum
Operations shall only be made with the prior and timely approval of Sonangol.

 

Article 5

 

(Registration and evaluation of assets)

 

5.1                                           Contractor Group shall keep
detailed records of assets in use on the Petroleum Operations, in accordance
with standard practice of Exploration and Production activity in the
international petroleum industry and shall provide Sonangol with a full and
detailed annual report on these assets under the “Petroleum Operations
Information System (SIOP).”

 

16

--------------------------------------------------------------------------------


 

5.2                                        At reasonable intervals of time and
at least once a Year a full inventory shall be made by Contractor Group under
the Contract.

 

Contractor Group shall notify Sonangol with an advance notice of thirty (30)
days of its intention to carry out the inventory in such a way as for Sonangol
to be able to exercise its right to be represented at the time of the carrying
out of the inventory.

 

5.3                                           The inventory procedures
established by Contractor Group shall be notified to Sonangol at the same time
as the intention to carry out the inventories is notified in such a way that any
recommendations which Sonangol considers necessary in connection with the
carrying out of inventories on assets belonging to it be taken into account in
these procedures.

 

5.4                                           Special inventories may be carried
out when there is any assignment under the Contract, at the request of the
assignor, provided that the costs of carrying out the inventory are borne by
such assignor.

 

Article 6

 

(Reports)

 

Contractor Group shall prepare and submit to Sonangol the financial,
statistical, technical and personnel reports according to the procedures set out
in the “Petroleum Operations Information System (SIOP)”.

 

Article 7

 

(Revision of accounting and financial procedures)

 

The provisions set out in this Annex may be amended by mutual agreement between
Sonangol and Contractor Group, provided that they do not contravene the
provisions of the “Petroleum Operations Information System (SIOP)”. Amendments
shall be made in writing and shall mention the date upon which they become
effective.

 

17

--------------------------------------------------------------------------------


 

Article 8

 

(Contractual conflicts)

 

In the case of any conflict between the provisions set out in this Annex and the
provisions set out in the Contract, the provisions of the Contract shall
prevail.

 

18

--------------------------------------------------------------------------------


 

Annex D

 

Corporate guarantee

 

19

--------------------------------------------------------------------------------


 

This Annex is an integral part of the Agreement dated December 20, 2011, entered
into by Sonangol, as one Party, and Cobalt, Sonangol P&P, BP and China Sonangol,
as the other Party, as provided in Article 2 of the Agreement.

 

To

Sociedade Nacional de Combustíveis de Angola,

Empresa Pública — (Sonangol, E.P.)

Rua Raínha Ginga, nº 29-31

Direcção de Negociações

Luanda

Angola

 

, (“Parent Company”) represented by                                     hereby
declares that                                  (“Local Company”) is an Affiliate
of the Parent Company.

 

Parent Company is fully aware of the content of the Agreement for Block 20/11
(the “Agreement”) entered into by Sociedade Nacional de Combustíveis de Angola,
Empresa Pública — (Sonangol, E.P.) (“Sonangol”) and the Local Company and
others, and of the Concession Decree which approved the Agreement, the
provisions of which it acknowledges and accepts.

 

Parent Company unconditionally guarantees to Sonangol the full and prompt
fulfillment of the obligations assumed under the Agreement by Local Company, and
its Affiliated successors or Affiliated assignees waiving all benefits or rights
which may, under the Law, in any manner, limit, restrict or annul its
obligations under this guarantee.

 

This corporate guarantee will not be reduced or in any manner affected by any
delay or failure of Sonangol to enforce its rights, nor by bankruptcy or
dissolution of Local Company.

 

--------------------------------------------------------------------------------

 

This Corporate Guarantee constitutes an integral part of the Agreement entered
into by Sonangol and Local Company and others, as stated and referred to in
Article 21 of the said Agreement.

 

If Local Company should fail in fulfilling any of its obligations under the
Agreement, and if Sonangol shall have communicated in writing to Local Company
such failure and the latter has not remedied or taken the necessary steps to
remedy such failures or deficiencies, within a reasonable period of time,
considering the nature of such failures or deficiencies, then Sonangol may
demand of Parent Company the fulfillment of such obligations in default.

 

Sonangol’s demand must be made by letter delivered to Parent Company which shall
be accompanied by a copy of the letter from Sonangol to Local Company, and
include a description of Local Company’s unfulfilled obligations and a statement
of the amount to be paid or the actions to be taken by Parent Company as a
consequence of such default.

 

This Corporate Guarantee shall enter into force on the Effective Date of the
Agreement.

 

Any disputes arising under this Corporate Guarantee shall be settled in
accordance with the arbitration provisions contained in the Agreement.

 

Parent Company

 

 

 

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Agreed:

 

 

 

 

 

Sociedade Nacional de Combustíveis de Angola

 

- Empresa Pública (Sonangol, E.P.)

 

 

 

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

Annex E

 

Financial guarantee

 

--------------------------------------------------------------------------------


 

This Annex is an integral part of the Agreement dated December 20, 2011, entered
into by Sociedade Nacional de Combustíveis de Angola, Empresa Pública —
(Sonangol, E.P.), as one Party, and by Cobalt Sonangol P&P, BP and China
Sonangol , as the other Party, as provided in Article 2 of the Agreement.

 

To

Sociedade Nacional de Combustíveis de Angola,

Empresa Pública - (Sonangol, E.P.)

Rua Raínha Ginga, nº 29-31

Direcção de Negociações

Luanda

Angola

 

We the undersigned                               (“Bank”), whose registered
office is located at                           , represented by
                                , hereby issue our irrevocable standby Letter of
Credit Nr.               as follows:

 

We hereby authorize you to draw on us, for the account of         , with head
office in                                                   (“Company”) up to an
aggregate amount of US$             (          million U.S. dollars) in
accordance with the conditions herein stipulated.

 

1.                                      Any drafts issued pursuant to this
Letter of Credit shall be accepted to the extent that Company has failed to
comply with its obligations in respect of the Initial Exploration Phase as
provided in Article 15, paragraphs 1, 2 and/or 6, 7, of the Production Sharing
Agreement for Block 20/11 dated                        2011 between yourselves
and Company which Initial Exploration Phase expires on                 , (unless
it is extended) as provided in Article 6, paragraph 1, of the Agreement.

 

2.                                      Any withdrawals under this Letter of
Credit shall be made prior to                                by signed drafts
drawn on                        branch and shall be accompanied by Sonangol
E.P.’s written statement certifying that:

 

(a)                                 Company has failed to perform its
aforementioned obligations for which Sonangol has not previously drawn under
this Letter of Credit;

 

4

--------------------------------------------------------------------------------


 

(b)                                 the amount of the claim represents the
obligation which Contractor Group has failed to perform as specified in
Article 15 of the Agreement;

 

(c)                                  Company has not paid to Sonangol the amount
claimed.

 

3.                                      Any withdrawal under this Letter of
Credit must also be accompanied by copy of a letter from Sonangol, E.P. to
Company including:

 

(a)                                 a description of the unfulfilled obligations
and the amount to be paid by Company as a consequence of such default;

 

(b)                                 a statement of Sonangol’s intention to draw
on the Letter of Credit once thirty (30) days have elapsed from the date of
receipt of the letter;

 

(c)                                  acknowledgment by Company of receipt of the
notification.

 

4.                                     This Letter of Credit shall be reduced as
provided in Article 21.5 and 21.6 of the Agreement.

 

Each of such reductions is to be evidenced by written statement to be submitted
by Company to the Bank which statement shall indicate that Sonangol, E.P. has
approved the amount of the reduction being requested.

 

5.                                      This Letter of Credit shall become
effective on                     , and expire on                     , or at
such earlier time as the total of the authorized reductions equal the original
amount guaranteed hereunder or when the obligations referred to above have been
fulfilled, whichever first occurs.

 

6.                                      All documents will be submitted to
                           - branch which shall make the corresponding payments
when and if the terms and conditions stipulated in this Letter of Credit have
been totally satisfied.

 

7.                                     This Letter of Credit is subject to the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 600.

 

This Letter of Credit shall be governed and interpreted in accordance with
               law and is subject to the exclusive jurisdiction of the courts of
              .

 

5

--------------------------------------------------------------------------------


 

We hereby undertake to Sonangol, E.P. that all drafts under and in compliance
with the terms of this Letter of Credit will be duly honored if issued and
presented for payment on or before the expiration date, as provided in paragraph
5 of this Letter of Credit.

 

                                        Bank

 

6

--------------------------------------------------------------------------------


 

Annex F

 

PRINCIPLES

 

FOR

 

TRANSFER OF THE OPERATORSHIP

 

7

--------------------------------------------------------------------------------


 

This Annex is an integral part of the Contract dated December 20, 2011, entered
into by Sonangol, as one Party, and Cobalt, Sonangol P&P, BP and China Sonangol,
as the other Party, as provided in Article 2 of the Contract.

 

PRINCIPLES

 

FOR

 

TRANSFER OF OPERATORSHIP

 

Sonangol and Cobalt, as Operator and representative of the Contractor Group
(“Operator”) of Block 20/11 (“Block”) hereby set forth the general principles
(“Principles”) that will guide the negotiation of the Transfer of Operatorship
Agreement to be subsequently executed by the Parties (“ATO”).

 

Accordingly, Sonangol and the Operator agree on the following Principles:

 

1.                                      OPERATORSHIP TRANSFER COMMITTEE

 

1.1                               Sonangol and Operator shall create an
Operatorship Transfer Committee (“CTO”) to (i) supervise the transfer of the
Petroleum Operations to Sonangol P&P in the Contract Area (“Transfer”) and
(ii) oversee the development of Sonangol P&P secondees in anticipation of the
transfer of operatorship to Sonangol P&P and, as foreseen below. The CTO will be
formed by 1 (one) representative from each of Sonangol and Sonangol P&P, and 1
(one) from Operator, and it will be chaired by the representative of Sonangol.
The decisions of CTO will be taken unanimously.

1.2                               Under supervision of the CTO a Steering
Committee (“Steering Committee”) will be formed by 6 (six) representatives, 2
(two) from Sonangol, 2 (two) from Sonangol P&P, and 2 (two) from Operator, and
it will be chaired by the representative of Sonangol and the Operator will act
as Secretary of the Steering Committee.

1.3                               The Steering Committee shall appoint a
“Project Team” (constituted in the same manner as the Steering Committee) that
will deliberate and periodically make recommendations to the Steering Committee,
regarding the commercial, logistical, financial, operational and other aspects
of the transfer of petroleum operations contemplated in this Annex, in
accordance with instructions received from time to time from the Steering
Committee. The Steering Committee will review and unanimously decide upon
matters placed before it.

1.4                               Within 60 (sixty) days of the execution of the
Contract, Operator shall present to the Steering Committee a description of the
management structure for Exploration, and 60 (sixty) days after such date, the
Steering Committee shall propose to the CTO the number of Sonangol P&P
employees, not less than 3 (three), to become secondees of Operator’s
exploration organization (in Luanda or other offices) for the duration of the
Exploration Period.

1.5                               Following the first Commercial Well on the
Block, Sonangol P&P shall provide and the Operator shall gradually incorporate a
significant number of Sonangol P&P employees as seconded to Cobalt, to be agreed
by the CTO. Such employees shall hold key positions throughout the Operator’s
organization.

 

2.                                      TRANSFER OF OPERATORSHIP

 

2.1                               Subject to Article 2.6, the Transfer shall
occur by the fifth anniversary of the date on which Commercial Production
commences (“First Production”) provided

 

8

--------------------------------------------------------------------------------


 

                                                however, should there be more
than one Development Area within the Block, Cobalt shall remain Operator of the
entire Contract Area until 8 (eight) years following First Production, unless
CTO agrees to an anticipated or deferred Transfer, the date of such Transfer
being referred to hereinafter as the “Date of Transfer”.

2.2                               The Transfer shall encompass all the existing
Development Areas in the Block at the Date of Transfer.

2.3                               The period from First Production until the
Date of Transfer, shall constitute the “Transition Period” during which the
Steering Committee shall: (i) oversee the capacity building of Sonangol P&P as
Operator; and (ii) propose to CTO the conditions of the ATO pursuant to
Article 4.1.

2.4                               During the Transition Period, the Operator
shall assist Sonangol P&P in adopting and implementing accounting, financial,
management, operational, safety and telecommunications procedures which shall be
substantially equivalent to those of Sonangol P&P.

2.5                               After the Transfer, the safety procedures used
by the Operator for the Petroleum Operations shall be maintained by Sonangol
P&P, unless otherwise agreed by the CTO under a proposal from the Steering
Committee.

2.6                               There shall be no Transfer until the ATO has
been executed all of the pre-conditions described below for the Transfer have
been fulfilled and it is confirmed by CTO that Sonangol P&P is ready to become
the Operator of the Block, until such time Cobalt shall continue as Operator.
The Transfer pre-conditions are the following:

·                  Petroleum Operations can continue to be safely conducted in
accordance with generally accepted industry standards of operation, including in
particular those regarding safety, health and environment;

 

·                  sufficient number of Sonangol P&P technical and managerial
secondees with requisite skills have been timely provided by Sonangol P&P and
incorporated into the Operator’s teams and adequately trained pursuant to these
Principles;

 

·                  all relevant procedures and documentations required by the
ATO are in full force and effect; and

 

3.                                      JOINT DEVELOPMENT OF HUMAN RESOURCES

 

3.1                              Within 90 (ninety) days from the Effective Date
the Operator shall present to the Steering Committee a proposal of “Guidelines
for the Development of Human Resources” that shall establish the terms and
conditions for the development of Sonangol P&P’s secondees to be assigned to the
Petroleum Operations.

3.2                               The number of Sonangol P&P’s secondees
positions within the Petroleum Operations shall be proposed by the Steering
Committee following the completion of a study and approved by the CTO within 120
(one hundred and twenty) days of the Effective Date. This study shall use
Cobalt’s organization model to determine the level of positions (managerial,
financial, technical, administrative, etc.) roles, responsibilities and skills
required by Sonangol P&P’s secondees to join the Petroleum Operations.

3.3                               Operator shall transfer to Sonangol P&P all
the technical knowledge in the course of the Petroleum Operations, particularly
in respect of the geologic pre-salt layer, as well as the management, know-how
for the proper execution of the Petroleum Operations post Transfer.

 

9

--------------------------------------------------------------------------------


 

3.4                               In order to implement the above objectives,
Operator shall, within one year of the first Commercial Discovery, present to
the Steering Committee, to be approved by the CTO:

a)             its proposed management structure during the different
operational phases, as well as the number of necessary Sonangol P&P’s secondees
and their qualifications; and

b)             A Training, Job Titles and Responsibilities Transfer Plan for
Sonangol P&P’s secondees for the management of the Petroleum Operations
(“Transfer Plan”), which shall include on-the-job and professional training, and
the gradual transfer of such secondees to Sonangol P&P.

 

4.                                    TRANSFER OF OPERATORSHIP AGREEMENT

 

4.1                               On the date of the First Production, the
Parties shall have negotiated and signed the ATO that shall contain detailed
terms and conditions for the Transfer including technical milestones, the
pre-conditions mentioned in Article 2.6 above, as well as policies regarding
ethics, transparency and compliance with probity laws applicable in Angola.

4.2                               Following the Transfer, the Petroleum
Operations will be staffed with Sonangol P&P employees, with Operator secondees
serving as trainers and filling, as long as the Operator remains a member of the
Contractor Group, a few key leadership and technical roles requiring critical
skills, in particular in the areas of safety, well control and subsea operation.

 

5.                                      OPERATOR’S TECHNICAL ASSISTANCE

 

5.1                               The Operator shall provide such technical
assistance to Sonangol P&P following the Transfer as is specified in the ATO or
in a separate contract to be agreed.

 

6.                                      COST RECOVERY

 

6.1                               All costs related to the actions provided for
in these Principles and the ATO, in particular the costs incurred under
Article 1.4 will be considered, as applicable, Exploration, Development,
Production and Administrative Services Expenditures in accordance with
Article 11 of the Contract and the costs related to the programs and budgets for
the transfer of Operatorship to Sonangol P&P, will be incurred based on the
assumption that the related costs will be considered as deductible for fiscal
purposes.

 

7.                                      PRINCIPLES OF GOOD FAITH

 

7.1                               Sonangol and the Operator shall negotiate the
ATO in good faith embodying the Principles, and acknowledge that the Principles
do not reflect certain essential terms for the ATO that have not yet been
agreed.

7.2                               Operator further acknowledges that the timely
and proper training of secondees provided by Sonangol P&P in accordance with
these Principles and the ATO is essential for a successful and timely Transfer.
Sonangol further acknowledges that the timely supply of secondees by Sonangol
P&P in accordance with these Principles and the ATO is essential for a
successful and timely Transfer.

7.3                               The JOA shall, where relevant, reflect the
provisions of these Principles and the ATO.

 

10

--------------------------------------------------------------------------------
